Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 1 of 25 PageID #:31520




                           EXHIBIT 46
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 2 of 25 PageID #:31521

                                                                                                   USOO8871779B2


(12) United States Patent                                                        (10) Patent No.:                 US 8,871,779 B2
       Buehler et al.                                                            (45) Date of Patent:                        Oct. 28, 2014
(54) PROCESS FOR PREPARING                                                         5,922,876 A       7/1999 Huang
        MORPHINAN-6-ONE PRODUCTS WITH LOW                                          6,008.355 A      12/1999 Huang et al.
        LEVELS OF C.B-UNSATURATED KETONE                                           6,046,185. A      4/2000 Burgoyne et al.
                                                                                   6,177.567 B1       1/2001 Chiu et al.
        COMPOUNDS                                                                  6,312,662 B1      1 1/2001 Erion et al.
(75) Inventors: Henry J. Buehler, St. Louis, MO (US);                                                   (Continued)
                        William E. Dummitt, St. Louis, MO                                FOREIGN PATENT DOCUMENTS
                        (US); Anthony Mannino, Maryland
                        Heights, MO (US); Dennis C.                         EP                O 604 150          6, 1994
                        Aubuchon, Arnold, MO (US); Hong Gu,                 FR                 1000543           2, 1952
                        Oak Park, CA (US)                                                               (Continued)
(73) Assignee: Mallinckrodt LLC, Hazelwood, MO                                                 OTHER PUBLICATIONS
               (US)
                                                                            Weiss, “Derivatives of Morphine. I. 14-Hydroxydihydro
(*) Notice:             Subject to any disclaimer, the term of this         morphinone'. Journal of the American Chemical Society, Nov. 20,
                        patent is extended or adjusted under 35             1955, pp. 5891-5892.
                        U.S.C. 154(b) by 996 days.
(21) Appl. No.:              11/915,606
                                                                                                        (Continued)

(22) PCT Filed:              Mar. 2, 2007                                   Primary Examiner — Charanjit Aulakh
(86). PCT No.:               PCT/US2007/005256                              (74) Attorney, Agent, or Firm — Buchanan Ingersoll &
                                                                            Rooney PC
        S371 (c)(1),
        (2), (4) Date:       Nov. 27, 2007
                                                                            (57)                       ABSTRACT
(87) PCT Pub. No.: WO2007/103105
                                                                            The present invention generally relates to processes for pre
     PCT Pub. Date: Sep. 13, 2007                                           paring highly pure morphinan-6-one products. The processes
(65)                Prior Publication Data                                  involve reducing the concentration of C.B-unsaturated ketone
                                                                            compounds present as impurities in morphinan 6 one prod
        US 2008/0312442 A1     Dec. 18, 2008                                ucts or reaction mixtures including morphinan 6 one com
                                                                            pounds by treatment with a Sulfur-containing compound. (A)
            Related U.S. Application Data
(60) Provisional application No. 60/778,258, filed on Mar.                                                                                       (A)
        2, 2006.
(51) Int. Cl.
        A6 IK3I/485                   (2006.01)
        CO7D 489/04                   (2006.01)
        CO7D 489/08                   (2006.01)
(52) U.S. Cl.                                                                                                                           sulfur
        CPC .................................... C07D489/08 (2013.01)                                                                  containing
        USPC ............................................. 514/282:546/45                                                              compound
(58) Field of Classification Search                                                     (2)
        USPC ....................................... 546/45, 44; 514/282
        See application file for complete search history.
(56)                       References Cited
                    U.S. PATENT DOCUMENTS
       1479,293 A           1/1924 Freund
       2009, 181 A          7/1935 Kabay
       4,368,326 A           1/1983 Rice
       4.410,700 A         10, 1983 Rice
       4.414,417 A         11, 1983 Mestroni et al.
       4,435,572 A          3/1984 Rapoport et al.
       4,467,112    A       8, 1984   Matsuura et al.                                                                            (2)
       4,521,601    A       6, 1985   Rice
       4,556,712    A      12, 1985   Rice
       4,613,668    A       9, 1986   Rice
       4,727, 146   A       2f1988    Rice
       5,869,669 A          2/1999 Huang                                                          6 Claims, No Drawings
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 3 of 25 PageID #:31522


                                                               US 8,871,779 B2
                                                                         Page 2

(56)                      References Cited                                    Buehler Reply 2, filed on Aug. 30, 2013 in Interference No. 105,893.
                                                                              Dung Motion 1 (Buehler's claims are not supported under 35 U.S.C.
                   U.S. PATENT DOCUMENTS                                      112, first paragraph), filed Feb. 19, 2013 in Interference No. 105,893.
                                                                              Buehler Opposition 1, filed Jul. 23, 2013 in Interference No. 105,893.
       6,482.959   B1     1 1/2002    Baloghne et al.                         Dung Reply 1, filed Aug. 30, 2013 in Interference No. 105,893.
       7,129,248   B2 *   10/2006     Chapman et al. ............. 514,282    Dung Motion 2 (for judgment based on priority), filed Feb. 19, 2013
       7,851.482   B2     12/2010     Dung                                    in Interference No. 105,893.
       8,134,002   B2       3/2012    Huang                                   Buehler Opposition 2, filed Jul. 23, 2013 in Interference No. 105,893.
       8,217,175   B2       7/2012    Wang                                    Dung Reply 2, filed Aug. 30, 2013 in Interference No. 105,893.
       8,227,609   B2       7/2012    Weigl                                   Judgment filed Dec. 19, 2013 (Paper 293) in Interference No.
  2002fOO52345 A1           5, 2002   Erion et al.                            105,893.
  2005/0222188 A1         10/2005     Chapman                                 M. P. Adams and H. Ahdieh, “Pharmacokinetics and Dose-Propor
  2008. O1466O1 A1         6, 2008 Sun                                        tionality of Oxymorphone Extended Release and Its Metabolites:
                                                                              Results of a Randomized Crossover Study.” Pharmacotherapy,
               FOREIGN PATENT DOCUMENTS                                       24(4):468-476 (2004) (Exhibit 1039, filed in Interference No.
                                                                              105,893).
GB                  T13689              8, 1954                               W.T. Beaver et al., “Comparisons of the Analgesic Effects of Oral and
JP                6O193902             10, 1985                               Intramuscular Oxymorphone and of Intramuscular Oxymorphone
WO            WO 8000841                5, 1980                               and Morphine in Patients with Cancer.” The Journal of Clinical
WO            WO 97.22602               6, 1997                               Pharmacology, 17:186-198 (1977) (Exhibit 1040, filed in Interfer
WO          WO 2005/0978O1             10/2005                                ence No. 105,893).
WO          WO 2006/084389              8, 2006                               U.S. Appl. No. 1 1/915,606, filed Nov. 27, 2007, which is a U.S.
WO          WO 2006/084412              8, 2006
WO          WO 2006/094672              9, 2006                               national stage of International PCT Application No. PCT/US07/
WO          WO 2007/103,105 A2          9, 2007                               05256, filed on Mar. 2, 2007 (Exhibit 1041, filed in Interference No.
                                                                              105,893).
                                                                              Excerpts from Laboratory Notebook No. 5266 (pp. 106-108), issued
                    OTHER PUBLICATIONS                                        to Hong Gu, 2003 (Exhibit 1042, filed in Interference No. 105,893).
Findlay, “The Three-Dimensional Structures of the Cocaines. II.               Declaration of Dennis Aubuchon, dated May 13, 2013 (Exhibit 1043,
Racemic Allococaine and Racemic Allopseudococaine'. Journal of                filed in Interference No. 105,893).
the American Chemical Society, vol. 24, Oct. 1959, pp. 1540-1550.             Excerpts from Laboratory Notebook No. 5985 (pp. 6, 15-17, 19.
Gassman et al., “Mechanism of Sodium Dithionite Reduction of                  33-35, 43-48, 127, 140, 141), issued to Dennis Aubuchon on Mar. 5,
Aldehydes and Ketones”. J. Org. Chem., 1981, 46, pp. 5457-5458.               2004 (Exhibit 1044, filed in Interference No. 105,893).
Dhillon et al., “Selective 14-Reduction of conjugated Aldehydes and           Excerpts from Laboratory Notebook 6254 (pp. 104-108, 153, 154,
Ketones in the Presence of Unconjugated Aldehydes and Ketones                 159-161, 168, 169), issued to Sharon Woods on Sep. 10, 2004
with Sodium Dithionite”, T. Letters, 36, 7, 1995, pp. 1107-1108.              (Exhibit 1045, filed in Interference No. 105,893).
Iijima et al., “Studies in the (+)-morphinan series. 5. Synthesis and         Excerpts from Laboratory Notebook 5981 (pp. 60-63, 84-96, 153
biological properties of (+)-Naloxone'. Journal of Medicinal Chem             156), issued to Larry Snopek on Feb. 23, 2004 (Exhibit 1046, filed in
istry, v. 21, 1978, pp. 398-400, XP002446243.                                 Interference No. 105,893).
Rapoport et al., “The Synthesis of thebaine and Northebaine from              Declaration of Edward S. Yeung, Ph.D., dated May 16, 2013 (Exhibit
Codeinone Dimethyl Ketal”, Journal of the American Chemical Soci              1047, filed in Interference No. 105,893).
ety, 89:8, Apr. 1967, pp. 1942-1947.                                          Photograph of bottle labeled “sodium hydrosulfite' with Code 7672,
Camps et al., "A Two Step Procedure as Improved Alternative to the            Lot KTLA, 2013 (Exhibit 1048 filed in Interference No. 105,893).
cyclocarbonylation of Allyl Halides and Acetylene Derivatives Medi            Declaration of William Dummitt, dated May 14, 2013 (Exhibit 1049.
                                                                              filed in Interference No. 105,893).
ated by Ni(CO). Tetrahedron Letters, vol. 29, No. 45, 1988, pp.               Curriculum Vitae of Edward S. Yeung, Ph.D., 2013 (Exhibit 1050,
5811-5814.
                                                                              filed in Interference No. 105,893).
Louis-Andre et al., “Exclusive 1-4 Reduction of conjugated Ketones            Diane Allen's Monthly Report for Feb. 2005 with redactions (Exhibit
by Sodium Dithinite”, Tetrahedron Letters, vol. 26, No. 7, 1985, pp.          1051, filed in Interference No. 105,893).
831-832.                                                                      William Dummitt's Monthly Report for Jul/Aug. 2005 with redac
March, J., “Addition to Carbon-Carbon Multiple Bonds'. Advanced               tions, dated Sep. 2, 2005 (Exhibit 1052, filed in Interference No.
Organic Chemistry, J. Wiley & Sons, 1985, 3d Ed., pp. 686-691.                105,893).
Gilbert, E., Sulfonation and Related Reactions, Interscience, NY,             PCT International Publication No. WO 80/00841, published on May
1965, pp. 125-199.                                                            1, 1980 (Exhibit 1053, filed in Interference No. 105,893).
Pataietal. The Chemistry of Alkenes, Interscience, London, 1965, p.           Declaration of Diane Allen, dated May 15, 2013 (Exhibit 1054, filed
478.                                                                          in Interference No. 105,893).
Barbier, “The Extraction of Opium, Twenty-five years of commercial            Excerpts from Laboratory Notebook 5588 (pp. 38, 39, 42, 47. 139),
experience in the treatment of opium'. Ann. Pharm. Franc., 1947, 5.           issued to Henry Buehler, 2003 (Exhibit 1055, filed in Interference
 121-140.                                                                     No. 105,893).
Barbier, “The Extraction of Opium Alkaloids'. Bull. Narcotics,                Excerpts from Laboratory Notebook 5717 (pp. 22, 23, 25, 26, 67,68,
1950, vol. 3, pp. 22-29.                                                      70,71, 78,79, 81-83, 85-91, 186-189), issued to Diane Allen, 2003
Heumann, “The manufacture of alkaloids from opium'. Bull Narcot               2005 (Exhibit 1056, filed in Interference No. 105,893).
ics, 1957, vol. 2, pp. 34-40.                                                 Diane Allen's Monthly Report for Mar. 2004 with redactions (Exhibit
Lednicer & Mitscher, Organic Chemistry of Drug Synthesis, Ch. 15.             1057, filed in Interference No. 105,893).
(Wiley 1977).                                                                 Excerpts from Laboratory Notebook 6660 (pp. 30-32, 83-86), issued
Bentley, "XVII. 14-Hydroxycodeinone, 14-Bromocodeinone, and                   to Larry Snopek, 2005 (Exhibit 1058, filed in Interference No.
Their Derivatives”. The Chemistry of the Morphine Alkaloids. 1954,            105,893).
                                                                              Excerpts from Laboratory Notebook 6548 (pp. 6, 27-31, 58, 62-64),
pp. 251-254, 262.                                                             issued to Diane Allen, 2005 (Exhibit 1059, filed in Interference No.
Communication of a notice of opposition, Application No.                      105,893).
07751984.1-2117/1994.024, European Patent Office, Aug. 23, 2010.              Declaration of Anthony Mannino, dated May 13, 2013 (Exhibit 1060,
Buehler Motion 2 (for judgment based on priority), filed on May 16,           filed in Interference No. 105,893).
2013 in Interference No. 105,893.                                             Excerpts from Laboratory Notebook 7463 (pp. 175, 176, 180), issued
Dung Opposition 2, filed on Jul. 23, 2013 in Interference No.                 to Steven Bryant, 2006 (Exhibit 1062, filed in Interference No.
105,893.                                                                      105,893).
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 4 of 25 PageID #:31523


                                                          US 8,871,779 B2
                                                                   Page 3

(56)                    References Cited                                U.S. Patent No. 7,851,482, issued on Dec. 14, 2010 (Exhibit 2003,
                                                                        filed in Interference No. 105,893).
                   OTHER PUBLICATIONS                                   U.S. Appl. No. 1 1/866,840, filed Oct. 3, 2007 (Exhibit 2004, filed in
                                                                        Interference No. 105,893).
Excerpts from Laboratory Notebook 5187 (p. 124), issued to Pamela       U.S Patent Publication 2008/0146601 on Jun. 19, 2008 (Exhibit
Utrecht, 2002 (Exhibit 1063, filed in Interference No. 105,893).        2005, filed in Interference No. 105,893).
Declaration of Henry J. Buehler, dated May 15, 2013 (Exhibit 1064.      U.S. Publication No. 2008/0312442 on Dec. 18, 2008 (Exhibit 2006,
filed in Interference No. 105,893).                                     filed in Interference No. 105,893).
Declaration of Lawrence Snopek, dated May 15, 2013 (Exhibit 1065.       PCT/US07/05256, filed on Mar. 2, 2007 (Exhibit 2007, filed in Inter
filed in Interference No. 105,893).                                     ference No. 105,893).
Lawrence Snopek's Monthly Report for Apr. 2003 with redactions          WO 2007/103105 on Sep. 13, 2007 (Exhibit 2008, filed in Interfer
(Exhibit 1066, filed in Interference No. 105,893).                      ence No. 105,893).
Lawrence Snopek's Monthly Report for May 2003 with redactions           U.S. Appl. No. 60/778,258, filed Mar. 2, 2006 (Exhibit 2009, filed in
(Exhibit 1067, filed in Interference No. 105,893).                      Interference No. 105,893).
Lawrence Snopek's Monthly Report for Jun. 2003 with redactions          Laboratory Notebook # 2130 of Dr. Jen-Sen Dung, dated Sep. 12,
(Exhibit 1068, filed in Interference No. 105,893).                      2005 (Exhibit 2010, filed in Interference No. 105,893).
Declaration of Sharon Woods, dated May 13, 2013 (Exhibit 1069,          Laboratory Notebook #2186 of Dr. Jen-Sen Dung, dated May 16,
filed in Interference No. 105,893).                                     2006 (Exhibit 2011, filed in Interference No. 105,893).
Declaration of Steven Bryant, dated May 13, 2013 (Exhibit 1070,         Laboratory Notebook # 2187 of Dr. Jen-Sen Dung, dated Mar. 13,
filed in Interference No. 105,893).                                     2007 (Exhibit 2012, filed in Interference No. 105,893).
Lawrence Snopek's Monthly Report for Jul. 2003 with redactions          Progress Report for May 2005 from Erno Keskeny, dated Jun. 2, 2005
(Exhibit 1071, filed in Interference No. 105,893).                      (Exhibit 2013, filed in Interference No. 105,893).
Excerpts from Laboratory Notebook 5446 (pp. 74-77, 185-187),            Progress Report for Jun. 2005 from Erno Keskeny, dated Jun. 27.
issued to Lawrence Snopek, 2003-2004 (Exhibit 1072, filed in Inter      2005 (Exhibit 2014, filed in Interference No. 105,893).
ference No. 105,893).                                                   Progress Report for Jul. 2005 from Erno Keskeny, dated Jul. 27, 2005
Chromatograms showing results of injections conducted by Sharon         (Exhibit 2015, filed in Interference No. 105,893).
Woods on Jan. 28, 2005 printed on Feb. 1, 2005 (Exhibit 1073, filed     Progress Report for Jul. 2005 from Jen-Sen Dung, dated Jul. 28, 2005
in Interference No. 105,893).                                           (Exhibit 2016, filed in Interference No. 105,893).
Chromatograms showing results of injections started by Sharon           Progress Report for Aug. 2005 from Erno Keskeny, dated Aug. 31.
Woods on Jan. 31, 2005 reprinted on Apr. 25, 2013 (Exhibit 1074,        2005 (Exhibit 2017, filed in Interference No. 105,893).
filed in Interference No. 105,893).                                     Progress Report for Nov. 2005 from Erno Keskeny, dated Dec. 1,
Chromatograms showing results of injections started by Sharon           2005 (Exhibit 2018, filed in Interference No. 105,893).
Woods on Jan. 28, 2005 reprinted on Apr. 25, 2013 (Exhibit 1075,        Monthly Report for Nov. 2005 from Jen-Sen Dung, dated Dec. 1,
filed in Interference No. 105,893).                                     2005 (Exhibit 2019, filed in Interference No. 105,893).
Deposition Transcript of Erno Keskeny, Ph.D., May 7, 2013 (Exhibit      Progress Report for Dec. 2005 from Erno Keskeny, dated Jan. 4, 2006
1076, filed in Interference No. 105,893).                               (Exhibit 2020, filed in Interference No. 105,893).
Deposition Transcript of Edward S. Yeung, Ph.D., Jun. 5, 2013, with     Progress Report for Jan. 2006 from Erno Keskeny, dated Jan. 28.
Errata Sheet (Exhibit 1077, filed in Interference No. 105,893).         2006 (Exhibit 2021, filed in Interference No. 105,893).
Deposition Transcript of Dr. Peter A. Crooks, May 30, 2013 (Exhibit     Oxymorphone Process Development Progress Meeting Summary,
1078, filed in Interference No. 105,893).                               dated Apr. 19, 2006 (Exhibit 2022, filed in Interference No. 105,893).
Deposition Transcript of Timothy Davies, Ph.D., May 1, 2013             Monthly Report for Apr. 2006 from Jen-Sen Dung, dated Apr. 27.
(Exhibit 1079, filed in Interference No. 105,893).                      2006 (Exhibit 2023, filed in Interference No. 105,893).
Deposition Transcript of Nicolas Archer, Ph.D., May 3, 2013 (Exhibit    Progress Report for Jul. 2006 from Erno Keskeny, dated Jul. 31, 2006
1080, filed in Interference No. 105,893).                               (Exhibit 2024, filed in Interference No. 105,893).
Bai v. Laiko, Patent Interference No. 104,745, Paper 139 (B.P.A.I.      Aug. 2, 2006 Presentation (Exhibit 2025, filed in Interference No.
2004) (Exhibit 1081, filed in Interference No. 105,893).                105,893).
Brake v. Singh, Patent Interference 102,728, Paper 199 (B.P.A.I.        Report #2297 of the Chemical Process R&D division, dated Sep. 18.
2001) (Exhibit 1082, filed in Interference No. 105,893).                2006 (Exhibit 2026, filed in Interference No. 105,893).
Stice v. Campbell, Patent Interference No. 104.746, Paper 123 (B.P.     Specification Committee Meeting Summary, Oct. 9, 2006 (Exhibit
A.I. 2004) (Exhibit 1083, filed in Interference No. 105,893).           2027, filed in Interference No. 105,893).
Geerts v. Sugano, Patent Interference No. 104,132, Paper 74 (B.P.A.I.   Laboratory Notebook # 2053 of Dr. Erno Keskeny, dated Jul. 30.
2001) (Exhibit 1084, filed in Interference No. 105,893).                2004 (Exhibit 2028, filed in Interference No. 105,893).
Declaration of Stephen M. Husbands, Ph.D., dated Jul. 17, 2013          Laboratory Notebook # 2128 of Dr. Erno Keskeny, dated Jun. 16.
(Exhibit 1085, filed in Interference No. 105,893).                      2005 (Exhibit 2029, filed in Interference No. 105,893).
Curriculum Vitae of Stephen M. Husbands, Ph.D., 2013 (Exhibit           Laboratory Notebook # 2129 of Dr. Erno Keskeny, dated Feb. 13,
1086, filed in Interference No. 105,893).                               2006 (Exhibit 2030, filed in Interference No. 105,893).
Declaration of James W. Janetka, Ph.D., dated Jul. 16, 2013 (Exhibit    Laboratory Notebook # 2193 of Dr. Erno Keskeny, dated Oct. 18.
1087, filed in Interference No. 105,893).                               2006 (Exhibit 2032, filed in Interference No. 105,893).
Curriculum Vitae of James W. Janetka, Ph.D., 2013 (Exhibit 1088,        2033 Laboratory Notebook #2342 of Dr. Jen-Sen Dung, dated Feb. 4.
filed in Interference No. 105,893).                                     2009 (Exhibit 2033, filed in Interference No. 105,893).
HPLC-UV Chromatographic Data Obtained Jul. 1, 2013 (Exhibit             Declaration of Dr. Michael Casner, dated Feb. 12, 2013 (Exhibit
1089, filed in Interference No. 105,893).                               2034, filed in Interference No. 105,893).
HPLC-MS Chromatographic Data Obtained Jun. 20, 2013 (Exhibit            Declaration of Dr. Robert Marmor, dated Feb. 13, 2013 (Exhibit
1090, filed in Interference No. 105,893).                               2035, filed in Interference No. 105,893).
Deposition Transcript of Stephen Husbands, Ph.D., Aug. 14, 2013,        Declaration of Dr. Ronald Mattson, dated Feb. 12, 2013 (Exhibit
with Errata Sheet (Exhibit 1091, filed in Interference No. 105,893).    2036, filed in Interference No. 105,893).
Deposition Transcript of James Janetka, Ph.D., Aug. 14, 2013            Declaration of Dr. Timothy Davies, dated Feb. 7, 2013 (Exhibit 2037.
(Exhibit 1092, filed in Interference No. 105,893).                      filed in Interference No. 105,893).
Declaration of Peter A. Crooks, Ph.D., dated Feb. 18, 2013 (Exhibit     Laboratory Notebook #758 of Dr. Timothy Davies, 2003-2004
2001, filed in Interference No. 105,893).                               (Exhibit 2038, filed in Interference No. 105,893).
Curriculum vitae of Peter A. Crooks, Ph.D., dated Oct. 2012 (Exhibit    Declaration of Dr. Nicholas Archer, dated Feb. 7, 2013 (Exhibit 2039,
2002, filed in Interference No. 105,893).                               filed in Interference No. 105,893).
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 5 of 25 PageID #:31524


                                                         US 8,871,779 B2
                                                                  Page 4

(56)                   References Cited                                Email from Mel Mitchell to Jen-Sen Dung dated Jul. 20, 2005
                                                                       (Exhibit 2069, filed in Interference No. 105,893).
                  OTHER PUBLICATIONS                                   Email from Jen-Sen Dung to Mel Mitchell dated Jul. 20, 2005
                                                                       (Exhibit 2070, filed in Interference No. 105,893).
Agenda for Oct. 27, 2005 meeting at Macfarlan Smith (Exhibit 2040,     Email from Mel Mitchell to Jen-Sen Dung dated Jul. 21, 2005
filed in Interference No. 105,893).                                    (Exhibit 2071, filed in Interference No. 105,893).
Progress Report for Sep. 2005 from Erno Keskeny, dated Sep. 28.        Email from Jen-Sen Dung to Mary Cooke dated Nov. 7, 2005 (Exhibit
2005 (Exhibit 2041, filed in Interference No. 105,893).                2072, filed in Interference No. 105,893).
Progress Report for Oct. 2005 from Erno Keskeny, dated Oct. 31.        Email from James Mencel to Jen-Sen Dung, Jennifer Goodall, Robert
2005 (Exhibit 2042, filed in Interference No. 105,893).                Hogan, Erno Keskeny dated Apr. 19, 2006, copying Mary Cooke,
Monthly Report for Oct. 2005 from Jen-Sen Dung, dated Nov. 1,          Ron Rossi and Brian (Exhibit 2073, filed in Interference No.
2005 (Exhibit 2043, filed in Interference No. 105,893).                105,893).
Monthly Report for Dec. 2006 from Jen-Sen Dung, dated Jan. 3, 2007     Email from James Mencel to Jen-Sen Dung, Jennifer Goodall, Robert
(Exhibit 2044, filed in Interference No. 105,893).                     Hogan, Erno Keskeny dated May 1, 2006, copying Ron Rossi and
Declaration of Dr. Erno Keskeny, dated Feb. 15, 2013 (Exhibit 2045,    Brian Shaunessy (Exhibit 2075, filed in Interference No. 105,893).
filed in Interference No. 105,893).                                    Email from James Mencel to Jen-Sen Dung, Jennifer Goodall, Robert
Corrected version of the Declaration of Dr. Erno Keskeny, admitted     Hogan, Erno Keskeny dated May 11, 2006, copying Brian Fairley
during the May 7, 2013 deposition of Dr. Erno Keskeny (Exhibit         (Exhibit 2076, filed in Interference No. 105,893).
2045X, filed in Interference No. 105,893).                             Apr. 28, 2004 Draft Process Outline Prepared at Macfarlan Smith for
Corrected version of the Declaration of Dr. Erno Keskeny, admitted     West Deptford (Exhibit 2077, filed in Interference No. 105,893).
during the May 7, 2013 deposition of Dr. Erno Keskeny (Exhibit         Jul. 9, 2004 letter to FDA regarding Jun. 30, 2004 meeting (Exhibit
2045Y, filed in Interference No. 105,893).                             2078, filed in Interference No. 105,893).
Monthly Report for Nov. 2007 from Jen-Sen Dung, dated Nov. 29.         Jun. 6, 2006 Chemical and Analytical Development Key Activities
2007 (Exhibit 2047, filed in Interference No. 105,893).                Summary for May 2006 by James Mencel addressed to John Fowler
Progress Report for Apr. 2006 from Erno Keskeny, dated Apr. 26.        (Exhibit 2079, filed in Interference No. 105,893).
2006 (Exhibit 2048, filed in Interference No. 105,893).                Jul. 10, 2006 Chemical and Analytical Development Key Activities
Monthly Report for May 2006 from Jen-Sen Dung, dated May 30,           Summary for Jun. 2006 by James Mencel addressed to John Fowler
2006 (Exhibit 2049, filed in Interference No. 105,893).                (Exhibit 2080, filed in Interference No. 105,893).
Progress Report for Jun. 2006 from Erno Keskeny, dated Jun. 26.        Aug. 4, 2006 Chemical and Analytical Development Key Activities
2006 (Exhibit 2050, filed in Interference No. 105,893).                Summary for Jul. 2006 by James Mencel addressed to John Fowler
Monthly Report for Jun. 2006 from Jen-Sen Dung, dated Jun. 30.         (Exhibit 2081, filed in Interference No. 105,893).
2006 (Exhibit 2051, filed in Interference No. 105,893).                Sep. 8, 2006 Chemical and Analytical Development Key Activities
Monthly Report for Jul. 2006 from Jen-Sen Dung, dated Jul.31, 2006     Summary for Aug. 2006 by James Mencel addressed to John Fowler
(Exhibit 2052, filed in Interference No. 105,893).                     (Exhibit 2082, filed in Interference No. 105,893).
Progress Report for Aug. 2006 from Erno Keskeny, dated Aug. 24.        Oct. 9, 2006 Chemical and Analytical Development Key Activities
2006 (Exhibit 2053, filed in Interference No. 105,893).                Summary for Oct. Isic, Sep. 2006 by James Mencel addressed to
Monthly Report for Aug. 2006 from Jen-Sen Dung, dated Aug. 25.         John Fowler (Exhibit 2083, filed in Interference No. 105,893).
2006 (Exhibit 2054, filed in Interference No. 105,893).                Nov. 6, 2006 Chemical and Analytical Development Key Activities
Progress Report for Sep. 2006 from Erno Keskeny, dated Sep. 29.        Summary for Oct. 2006 by James Mencel addressed to John Fowler
2006 (Exhibit 2055, filed in Interference No. 105,893).                (Exhibit 2084, filed in Interference No. 105,893).
Progress Report for Oct. 2006 from Erno Keskeny, dated Oct. 29.        Jan. 9, 2006 Chemical and Analytical Development Key Activities
2006 (Exhibit 2056, filed in Interference No. 105,893).                Summary for Dec. 2006 by James Mencel addressed to John Fowler
Monthly Report for Oct. 2006 from Jen-Sen Dung, dated Nov. 2,          (Exhibit 2086, filed in Interference No. 105,893).
2006 (Exhibit 2057, filed in Interference No. 105,893).                Apr. 27, 2009 Monthly Report for Apr. 2009 from Jen-Sen Dung to
Weiss (1957) “Derivatives of Morphine. II. Demethylation of            James Mencel (Exhibit 2087, filed in Interference No. 105,893).
14-hydroxycodeinone, 14-hydroxymorphinone and 8, 14                    May 6, 2009 Development Highlights for Apr. 2009 from James
Dihydroxydihydromorphinone'. J. Org. Chem. 22:1505-1508                Mencel to John Fowler (Exhibit 2088, filed in Interference No.
(Exhibit 2058, filed in Interference No. 105,893).                     105,893).
Coop et al. (1998) "L-Selectride as a General Reagent for the          Jan. 29, 2007 Monthly Report for Jan. 2007 from Jen-Sen Dung to
O-Demethylation and N-Decarbomethoxylation of Opium Alkaloids          James Mencel (Exhibit 2089, filed in Interference No. 105,893).
and Derivatives”. J. Org. Chem. 63:4392-4396 (Exhibit 2059, filed in   Feb. 7, 2007 Summary of Key Development Activities for Jan. 2007
Interference No. 105,893).                                             from James Mencel to John Fowler (Exhibit 2090, filed in Interfer
James C. Kraner (2006) SOFTToxTalk30(3):6 (Exhibit 2060, filed in      ence No. 105,893).
Interference No. 105,893).                                             HPLC traces corresponding to Exhibit 2012, p. 199, Nov. 26, 2007
Declaration of James Mencel dated submitted Sep. 17, 2010 in U.S.      (Exhibit 2092, filed in Interference No. 105,893).
Appl. No. 1 1/866,840 (Exhibit 2061, filed in Interference No.         HPLC traces corresponding to Exhibit 2012, p. 203, Nov. 28, 2007
105,893).                                                              (Exhibit 2093, filed in Interference No. 105,893).
Casner et al. U.S Patent No. 7,153,966, issued on Dec. 26, 2006        HPLC traces corresponding to Exhibit 2012, p. 205, Nov. 28-29,
(Exhibit 2062, filed in Interference No. 105,893).                     2007 (Exhibit 2094, filed in Interference No. 105,893).
Chapman et al. U.S. Patent No. 7,129,248, issued on Oct. 31, 2006      HPLC traces corresponding to Exhibit 2012, p. 207, Nov. 28-29,
(Exhibit 2063, filed in Interference No. 105,893).                     2007 (Exhibit 2095, filed in Interference No. 105,893).
Declaration of James Mencel, dated Feb. 18, 2013 (Exhibit 2064.        UK Patent Application 0624880.1, filed Dec. 14, 2006 (Exhibit 2096,
filed in Interference No. 105,893).                                    filed in Interference No. 105,893).
Declaration of Erno M. Keskeny, Ph.D., dated Sep. 17, 2010 in U.S.     U.S. Patent No. 8,217, 175 of Wang et al. (Assignee Mallinckrodt
Appl. No. 1 1/866,840 (Exhibit 2065, filed in Interference No.         LLC), issued on Jul. 10, 2012 (Exhibit 2097, filed in Interference No.
105,893).                                                              105,893).
Declaration of Jen-Sen Dung, Ph.D., dated Feb. 18, 2013 (Exhibit       Notice of Allowance, mailed Oct. 21, 2010, in Dung U.S. Appl. No.
2066, filed in Interference No. 105,893).                              1 1/866,840 (Exhibit 2098, filed in Interference No. 105,893).
Email from Jen-Sen Dung to Helen Ogden dated Jul. 8, 2005 (Exhibit     HPLC traces corresponding to Exhibit 2011, p. 189, May 11, 2006
2067, filed in Interference No. 105,893).                              (Exhibit 2099, filed in Interference No. 105,893).
Email from Suzanne Currie to Jen-Sen Dung dated Jul. 11, 2005          Monthly Report for Jan. 2006 from Jen-Sen Dung, dated Feb. 2, 2006
(Exhibit 2068, filed in Interference No. 105,893).                     (Exhibit 2100, filed in Interference No. 105,893).
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 6 of 25 PageID #:31525


                                                            US 8,871,779 B2
                                                                     Page 5

(56)                     References Cited                                 Casner et al., U.S. Patent Appl. Pub. No. 2006/011 1383, “Preparation
                                                                          of Oxycodone” (filed Sep. 23, 2005; published May 25, 2006)
                   OTHER PUBLICATIONS                                     (Exhibit 1015, filed in IPR2014-00160).
                                                                          Documents from Patent Interference No. 105,553, Casner et al. v.
Declaration of Nisha Patel, dated Feb. 19, 2013 (Exhibit 2101, filed in   Chapman et al., Mar. 13, 2008 (Exhibit 1016, filed in IPR2014
Interference No. 105,893).                                                00.160).
Pages from Johnson Matthey Empower system reflecting Nisha                Endo Pharmaceuticals, Citizen Petition dated May 13, 2010 (Exhibit
Patel's May-Jun. 2006 confirmation of ABUK content in sample              1017, filed in IPR2014-00160).
                                                                          Department of Health & Human Services, Re: Docket No. FDA
2128-189 (Exhibit 2103, filed in Interference No. 105,893).               2010-P-0243, dated Nov. 8, 2010 (Exhibit 1018, filed in IPR2014
Excerpts from Laboratory Notebooks 844 and 845 of Robert Hogan,           00.160).
Jan. 26, 2006; Apr. 27, 2006 (Exhibit 2104, filed in Interference No.     Curriculum Vitae of Kevin Burgess, Ph.D., 2013 (Exhibit 1019, filed
105,893).                                                                 in IPR2014-00160).
Declaration of Robert Hogan, dated Jul. 12, 2013 (Exhibit 2105, filed     Lewenstein et al., U.S. Patent No. 2,806,033, “Morphine Derivative”
in Interference No. 105,893).                                             (filed Aug. 3, 1955; issued Sep. 10, 1957) (Exhibit 1020, filed in
Deposition Transcript of Stephen Husbands, Ph.D., dated Aug. 14.          IPR2014-00160).
2013 (Exhibit 2106, filed in Interference No. 105,893).                   Huang, U.S. Patent No. 8,134,002, "Process for Preparing
Deposition Transcript of James Janetka, Ph.D., dated Aug. 14, 2013        Oxymorphone” (filed May 2, 2007; issued Mar. 13, 2012) (Exhibit
                                                                          1021, filed in IPR2014-00160).
(Exhibit 2107, filed in Interference No. 105,893).                        Coop et al., U.S. Patent No. 6,291.675, “Methods of O-Demethyla
Novozymes A/S v. DuPont Nutrition Biosciences APS, No. 12-1433,           tion and N-Deprotection' (filed May 21, 1997; issued Sep. 18, 2001)
15 (Fed. Cir. Jul. 22, 2013) (Exhibit 2108, filed in Interference No.     (Exhibit 1022, filed in IPR2014-00160).
105,893).                                                                 Snupareket al., International Pub. No. WO 2006/019364, “A Method
Petition for Inter Partes Review of U.S. Patent No. 7,851,482, filed on   of Preparation of Oxycodone” (filed Aug. 16, 2005; published Feb.
Nov. 18, 2013.                                                            23, 2006) (Exhibit 1023, filed in IPR2014-00160).
Dung et al., U.S. Patent No. 7,851.482, "Method for Making Anal           Huang et al., U.S. Patent No. 5,922,876, "Preparation of
gesics” (filed Oct. 3, 2007; issued Dec. 14, 2010) (Exhibit 1001, filed   Oxymorphone from Morphine” (filed Jul. 16, 1998; issued Jul. 13,
in IPR2014-00160).                                                        1999) (Exhibit 1024, filed in IPR2014-00160).
Declaration of Kevin Burgess, Ph.D., dated Nov. 18, 2013 (Exhibit         Weiss, “Derivatives of Morphine. II. Demethylation of
1002, filed in IPR2014-00160).                                            14-hydroxycodeinone. 14-Hydroxymorphinone and 8, 14
Buehler et al., U.S. Patent Appl. Pub. No. 2008/0312442, “Process for     Dihydroxydihydromorphinone” J. Org. Chem. 22:1505-1508 (1957)
Preparing Morphinan-6-One Products with Low Levels of Alpha,              (Exhibit 1025, filed in IPR2014-00160).
Beta-Unsaturated Ketone Compounds” (filed Mar. 2, 2007: pub               Eder et al., “Molecular Mechanisms of DNA Damage Initiated by
lished Dec. 18, 2008) (Exhibit 1003, filed in IPR2014-00160).             O.B-Unsaturated Carbonyl Compounds AS Criteria for Genotoxicity
Buehler et al., U.S. Appl. No. 60/778.258, “Process for Preparing         and Mutagenicity” Environ. Health Perspect. 88: 99-106 (1990)
Morphinan-6-One Products with Low Levels of O.B-Unsaturated               (Exhibit 1026, filed in IPR2014-00160).
Ketone Compounds' (filed Mar. 2, 2006) (Exhibit 1004, filed in            Eder et al., “The possible role of O.B-unsaturated carbonyl com
IPR2014-00160).                                                           pounds in mutagenesis and carcinogenesis' Toxicol. Lett. 67: 87-103
Amendment dated Nov. 11, 2011 in U.S. Appl. No. 1 1/915,606               (1993) (Exhibit 1027, filed in IPR2014-00160).
(Exhibit 1006, filed in IPR2014-00160).                                   Department of Health & Human Services, Re: PSA1, datedMar. 24.
FDA Approved Drug Label “OPANAR (Oxymorphone Hydrochlo                    2008 (Exhibit 1028, filed in IPR2014-00160).
ride) Tablets 5 mg and 10 mg” (Jun. 2006) (Exhibit 1008, filed in         Wasmuth etal., “A Review of Oxymorphone Hydrochloride
IPR2014-00160).                                                           (NUMORPHAN*) Analgesia Employed for General Surgery,
Weigl et al., International Pub. No. WO 2006/084412, “Method for          Including Clinical Experience with Five Hundred and Twenty-Eight
Purifying Noroxymorphone Compounds” (filed Feb. 9, 2006; pub              Patients' Cleveland Clin. O. 28:262-269 (1961) (Exhibit 1029, filed
lished Aug. 17, 2006) (Exhibit 1009, filed in IPR2014-00160).             in IPR2014-00160).
Certified English translation of Weigl et al., International Pub. No.     FDA Approved Drug Label “OPANARER (Oxymorphone Hydro
WO 2006/084412, “Method for Purifying Noroxymorphone Com                  chloride) Extended-Release Tablets 5 mg, 10 mg, 20 mg, and 40 mg”
pounds” (filed Feb. 9, 2006; published Aug. 17, 2006) (Exhibit 1010,      (Jul. 2006) (Exhibit 1030, filed in IPR2014-00160).
filed in IPR2014-00160).                                                  FORM 10-Q, United States Securities and Exchange Commission,
Weigl et al., U.S. Patent No. 8,227,609, “Process for Purifying           for the quarterly period ended Sep. 30, 2006, Endo Pharmaceuticals
Noroxymorphone Compounds” (filed Feb. 9, 2006; issued Jul. 24.            Holdings Inc. (Exhibit 1031, filed in IPR2014-00160).
2012) (Exhibit 1011, filed in IPR2014-00160).                             Erno M. Keskeny, Notebook No. 2128, pp. 175 and 189, 2006
Berge et al., “Pharmaceutical Salts' J. Pharm. Sci. 66:1-19 (1977)        (Exhibit 1032, filed in IPR2014-00160).
(Exhibit 1012, filed in IPR2014-00160).                                   Hudlicky, "Sodium Hydrosulfite is an Effective Reducing Agent.”
Chapman et al., U.S. Patent Appl. Pub. No. 2005/0222 188, “Process        Reductions in Organic Chemistry 2" Edition, pp. 165-169, 1996.
for Preparing Oxycodone Hydrochloride Having Less Than 25 ppm             File History of U.S. Patent No. 7,851.482 through Feb. 2, 2013
14-Hydroxycodeinone” (filed Mar. 30, 2005; published Oct. 6, 2005)        (Exhibit 1005 filed in IPR2014-00160).
(Exhibit 1013, filed in IPR2014-00160).                                   Documents from Patent Interference No. 105,893, Dung et al. v.
Huang et al., U.S. Patent No. 5,869,669, "Preparation of                  Buehler et al, dated Oct. 4, 2012-Sep. 25, 2013 (Exhibit 1007 filed in
14-Hydroxynormporphinones from Normorphinone Dienol                       IPR2014-00160).
Acylates” (filed Jul 11, 1997; issued Feb. 9, 1999) (Exhibit 1014,
filed in IPR2014-00160).                                                  * cited by examiner
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 7 of 25 PageID #:31526


                                                     US 8,871,779 B2
                              1.                                                                     2
          PROCESS FOR PREPARING                                        Barbier, A., “The Extraction of Opium Alkaloids.” Bull. Nar
   MORPHINAN-6-ONE PRODUCTS WITH LOW                                   cotics, 1950, vol. 3, 22-29; Heumann, W. “The Manufacture
        LEVELS OF C.B-UNSATURATED KETONE                               of Alkaloids from Opium.” Bull. Narcotics, 1957, Vol. 2,
                      COMPOUNDS                                        34-40; Lednicer and Mitscher, Organic Chemistry of Drug
                                                                       Synthesis, chapter 15, (Wiley 1977); French Patent No.
           CROSS REFERENCE TO RELATED                                  1,000,543 to Penau et al.; British Patent No. 713,689 to Wood
                  APPLICATIONS                                         et al.; and U.S. Pat. No. 2,009,181 to Kábay.
                                                                          Synthetic methods for producing various morphinan com
  This application is a national stage application of PCT/        10
                                                                       pounds are also known. These methods commonly utilize
US2007/005256, filed Mar. 2, 2007, which claims the benefit            3-methoxy-phenylethylamine as a starting material and
of U.S. Provisional Application No. 60/778.258 filed Mar. 2,           include a Grewe cyclization step. For example, in U.S. Pat.
2006.                                                                  No. 4.368,326, Rice discloses a process for preparing a nor
                                                                       dihydrothebainone (e.g., 1-bromo-N-formylnordihydrothe
               FIELD OF THE INVENTION                                  bainone) from a B.Y-hexahydroisoquinolone (e.g., 1-(2-
                                                                  15
                                                                       bromo-4'-methoxy-5'-hydroxybenzyl)-2formyl-1,3,4,5,7,8-
  The present invention generally relates to processes for             hexahydroquinolin-6-one) by Grewe cyclization catalyzed
preparing morphinan-6-one products. The processes involve              using a Super acid catalyst alone or with a combination of an
reducing the concentration of C.B-unsaturated ketone com               ammonium fluoride complex and trifluoromethanesulfonic
pounds from reaction mixtures including morphinan-6-one                acid.
compounds.
                                                                         Many pharmaceutically desirable morphinan compounds
          BACKGROUND OF THE INVENTION                                  and analogs thereof have a ketone group on the C-ring of
                                                                       Formula (1) and a saturated bond between the two carbon
   The morphinan alkaloids represent a family of structurally          atoms positioned C. and B to the ketone on the C-ring of
related products of great medicinal importance. Particular        25   Formula (1). According to the common nomenclature, the
morphinan compounds of pharmaceutical relevance include,               ketone is present on the C(6) carbon atom, with the C. and B
for example, codeine, hydrocodone, hydromorphone, mor                  carbon atoms being the C(7) and C(8) positions (see, e.g.,
phine, nalbuphine, nalmefene, naloxone, naltrexone, oxyc               Formula (1)). Thus, these compounds may be referred to as
odone, and oxymorphone. Generally, these compounds are                 morphinan-6-one compounds. Various processes for produc
analgesics, which are used extensively for pain relief in the     30   ing morphinan-6-one compounds are known, many of which
field of medicine due to their action as opiate receptor ago           involve some form of catalytic hydrogenation of C.B-unsat
nists. However, nalmefene, naloxone, naltrexone, and naltr             urated ketone intermediate compounds at particular points in
exone methyl bromide are opiate receptor antagonists, and              the process. Commonly used catalysts include, for example,
are used for reversal of narcotic/respiratory depression due to        palladium and platinum. For example, in U.S. Pat. No. 6,177.
opiate receptoragonists, as addiction therapies, and to reverse   35   567 to Chiu et al., 14-hydroxycodeinone (an C.B-unsaturated
other undesirable side effects of opiate agonist use. Such as          ketone compound) is converted to oxycodone by hydrogenat
severe constipation.                                                   ing the C. B-unsaturation using conventional methods such as
   Morphinan compounds and analogs thereof typically have              reduction by diphenylsilane and Pd(PhP)/ZnCl, or with
a ring structure generally corresponding to Formula (1):               Sodium hypophosphite in conjunction with a Pd/C catalyst in
                                                                  40   aqueous acetic acid, or by Pd/C catalytic transfer hydrogena
                                                                       tion.
                                                            (1)           While these and other methods of reducing or removing the
                                                                       C.f3-unsaturation are generally effective, C.B-unsaturated
                                                                       ketone compounds may persistas impurities in the final prod
                                                                  45   ucts of desirably C. B-saturated morphinan-6-one products,
                                                                       Such as oxycodone. Additionally, known hydrogenation
                                                                       methods may tend to undesirably reduce the ketone as well as
                                                                       reducing or removing the C.f3-unsaturation. Further, these
                                                                       and other hydrogenation methods are not normally capable of
                                                                  50   efficiently and economically reducing the levels of 7,8-unsat
                                                                       uration to below 10 to 100 parts per million, or less.
                                                                          Some C.B-unsaturated ketone compounds show mutagenic
                                                                       activity in certain tests. Therefore, a need persists for pro
   Various methods are known for the synthesis of morphinan            cesses for preparing highly pure morphinan-6-one products
compounds corresponding to Formula (1). Conventional              55   having a relatively low concentration of C.B-unsaturated
methods used in the commercial production of morphinan                 ketone compounds present as impurities therein.
compounds typically involve the extraction of opium alka
loids from poppies (papaver somniferum). Generally speak                           SUMMARY OF THE INVENTION
ing, these processes involve the extraction of the alkaloids
from opium in a liquid, precipitation of the alkaloids, sepa      60      Among the various aspects of the present invention is the
ration of the raw alkaloids (e.g., morphine and secondary              provision of a process for the preparation of morphinan-6-one
alkaloids Such as papaverine, codeine, and thebaine), and              products. The process involves reducing the concentration of
purification of the various alkaloids, optionally followed by          C.f3-unsaturated ketone compounds which are present as
semi-synthesis steps to produce particular morphinan com               impurities in reaction mixtures including morphinan-6-one
pounds. See, for example, Barbier, A., “The Extraction of         65   compounds. The process generally involves forming a reac
Opium, Twenty-five years of commercial experience in the               tion mixture including a morphinan-6-one compound and an
treatment of opium.” Ann. Pharm. Franc., 1947, 5, 121-40;              C.f3-unsaturated ketone compound and treating the reaction
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 8 of 25 PageID #:31527


                                                     US 8,871,779 B2
                                3                                                                     4
mixture with a sulfur-containing compound. In one embodi                  the morphinan-6-one compound comprises less than about
ment, the Sulfur-containing compound is a Sulfur-containing            0.1% (by weight) morphinan-6-one product of the C.B-unsat
inorganic acid or salt thereof.                                        urated ketone compound.
   Briefly, therefore, the present invention is directed to a             The present invention is also directed to a process for
process for the preparation of a morphinan-6-one product, the          preparing a morphinan-6-one product, the process compris
process comprising:                                                    ing:
  forming a reaction mixture comprising a morphinan-6-one                 forming a reaction mixture comprising an O.B-unsaturated
      compound and an O.f3-unsaturated ketone compound;                      ketone compound;
  treating the reaction mixture with a Sulfur-containing com      10
                                                                          treating the reaction mixture with a Sulfur-containing com
      pound to reduce the concentration of the C. B-unsatur                  pound to reduce the C.f3-unsaturated ketone compound
      ated ketone compound in the reaction mixture; and                      to form a morphinan-6-one compound; and
  recovering the morphinan-6-one compound to produce the                  recovering the morphinan-6-one compound to form the
      morphinan-6-one product;                                               morphinan-6-one product,
wherein                                                           15
                                                                       wherein
   the morphinan-6-one compound corresponds to Formula                    the morphinan-6-one compound corresponds to Formula
(2):                                                                   (2):

                                                            (2)                                                                    (2)




                                                                  25




                                                                  30


  the C. B-unsaturated ketone compound corresponds to For                the C.B-unsaturated ketone compound corresponds to For
mula (3):                                                              mula (3):
                                                                  35

                                                            (3)                                                                    (3)


                                                                  40




                                                                  45




   X is —N(R,)— or - N'-(R1,R)—:                                          X is —N(R,)— or - N'-(R1,R2)—:
   RandR are independently selected from hydrogen, Sub            50      RandR are independently selected from hydrogen, Sub
stituted and unsubstituted acyl, acyloxy, alkenyl, alkoxy,             stituted and unsubstituted acyl, acyloxy, alkenyl, alkoxy,
alkoxyaryl, alkyl, alkylamino, alkylthio, alkynyl, amino, aryl,        alkoxyaryl, alkyl, alkylamino, alkylthio, alkynyl, amino, aryl,
arylalkoxy, carboalkoxy, carbonyl, carboxyalkenyl, carboxy             arylalkoxy, carboalkoxy, carbonyl, carboxyalkenyl, carboxy
alkyl, carboxyl, cyano, cyanoalkyl, cycloalkyl, cycloalkyla            alkyl, carboxyl, cyano, cyanoalkyl, cycloalkyl, cycloalkyla
lkyl, cycloalkylether, halo, haloalkoxy, haloalkyl, heteroaryl,   55   lkyl, cycloalkylether, halo, haloalkoxy, haloalkyl, heteroaryl,
heterocyclic, hydroxyalkyl, hydroxyl, or nitro:                        heterocyclic, hydroxyalkyl, hydroxyl, or nitro:
   R is hydrogen, hydroxy, protected hydroxy, alkoxy, or                  R is hydrogen, hydroxy, protected hydroxy, alkoxy, or
acyloxy;                                                               acyloxy;
   Ro is hydrogen, hydroxy, protected hydroxy, halo, keto,                Ro is hydrogen, hydroxy, protected hydroxy, halo, keto,
tosyl, mesyl, or trifluoromesyl;                                  60   tosyl, mesyl, or trifluoromesyl;
   Ra is hydrogen, hydroxy, or protected hydroxy:                         Ra is hydrogen, hydroxy, or protected hydroxy:
   R7 is hydrogen, alkyl, cycloalkyl, alkylcarboxy, alkyle                R7 is hydrogen, alkyl, cycloalkyl, alkylcarboxy, alkyle
necycloalkyl, alkoxycarbonyl, allyl, alkenyl, acyl, aryl,              necycloalkyl, alkoxycarbonyl, allyl, alkenyl, acyl, aryl,
formyl, formyl ester, formamide, benzyl, or an amino pro               formyl, formyl ester, formamide, benzyl, or an amino pro
tecting group; and                                                65   tecting group; and
   R7 and R7, are independently selected from hydrogen,                   R7 and R7, are independently selected from hydrogen,
alkyl, alkenyl, allyl, cycloalkyl, aryl, or benzylyl, and              alkyl, alkenyl, allyl, cycloalkyl, aryl, or benzylyl.
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 9 of 25 PageID #:31528


                                                     US 8,871,779 B2
                              5                                                                       6
   Other objects and features will be in part apparent and in            When R, is hydrogen, alkyl, alkenyl, cycloalkyl, aryl, or
part pointed out hereinafter.                                          benzyl, salts of the secondary or tertiary amine can beformed
                                                                       wherein the anion is chloride, bromide, acetate, formate, Sul
    DETAILED DESCRIPTION OF THE INVENTION                              fate, bisulfate, bisulfite, oxalate, citrate, malate, tartrate, tri
                                                                       flate, trifluoroacetate, methane sulfonate, and the like. When
   The present invention is generally directed to processes for        X is —N(R7R17)—, the counter-ion can be chloride, bro
preparing highly pure morphinan-6-one products. The pro                mide, iodide, trifluoroacetate, trifluoromethanesulfonate,
cesses generally involve treating a reaction mixture including         methane Sulfonate, acetate, p-toluenesulfonate, Sulfate, bisul
a morphinan-6-one compound and an O.f3-unsaturated ketone              fate, bisulfite, phosphate, hydrogen phosphate, dihydrogen
compound with a Sulfur-containing compound. Advanta               10
                                                                       phosphate, fumarate, oxalate, formate, tartrate, benzoate, and
geously, the process effectively reduces the concentration of          the like.
undesirable C.f3-unsaturated ketone compounds to acceptable               In one preferred embodiment, R is hydroxy or protected
levels without removing or otherwise affecting other more              hydroxy. In another preferred embodiment, R is hydrogen.
desirable compounds or Substituent groups or unsaturation         15      In either of the embodiments described above (i.e., when
thereon. Moreover, the Sulfur-containing compound may be               Ra is hydroxy or protected hydroxy or R is hydrogen), R
utilized to reduce the concentration of C.B-unsaturated                is either alkoxy, hydroxy, or protected hydroxy. In one par
ketone compounds present in the reaction mixture from levels           ticular embodiment, R is methoxy.
of about 0.5% (by weight) or more to levels of not more than              In any one of the embodiments described above, X is
about 0.1% (by weight), or lower (e.g., about 0.01% (by                —N(R7)— or —N (R7R7)—, wherein R7, R7, and
weight), about 0.001% (by weight), or lower), with minimal             R, are defined as above. Where X is N(R) , in one
side reactions, ketone reduction, and/or any other undesirable         particularly preferred embodiment R, is hydrogen, alkyl,
effects.                                                               alkenyl, alkylcarboxy, or cycloalkyl. Where X is —N'
   Morphinan Products and Processes for Preparing the Same             (R,R)—, in one particularly preferred embodiment R.
   Generally speaking, the morphinan-6-one products of            25   and Rz, are independently hydrogen, alkyl, alkenyl, or
interest in the process of the present invention include mor           cycloalkyl.
phinan compounds having a keto group at the C(6) carbon                   Representative morphinan-6-one compounds correspond
atom on the C-ring and a saturated bond between the C(7)and            ing to Formula (2)(and the various preferred substituent
C(8) carbonatoms on the C-ring (i.e., morphinan-6-one com              group definitions described above) which can be treated
pounds). More specifically, the morphinan-6-one compounds         30
                                                                       according to the process described herein include, for
are opiate receptor agonists or antagonists generally corre            example, oxymorphone, naloxone, naltrexone, naltrexone
sponding to Formula (2):                                               methylbromide, nalbuphone, noroxymorphone, hydromor
                                                                       phone, hydrocodone, oxycodone, diethoxycarbonyl-noroxy
                                                                  35   morphone, salts thereof, and the like. Additionally, deriva
                                                            (2)        tives of the above morphinan-6-one compounds which can be
                                                                       treated according to the process described herein include, for
                                                                       example, N-demethylated-, 10-hydroxy-, 10-halo, and
                                                                       10-keto-morphinan-6-one derivatives, their protected ana
                                                                  40   logs, and the like.
                                                                          The method of producing the above-described morphinan
                                                                       6-one compounds for use in the present invention is not nar
                                                                       rowly critical, and various methods for producing morphi
                                                                       nan-6-one compounds are well known in the art. For example,
                                                                  45   commercial processing methods for producing morphinan
                                                                       compounds typically involve the extraction of an opium alka
wherein
                                                                       loid (e.g., thebaine) from poppies, followed by various con
                                                                       ventional precipitation and purification steps known to those
   X is —N(R,)— or —N*(R,R)—:                                          of skill in the art. By way of further example, the morphinan
   RandR are independently selected from hydrogen, Sub            50   6-one compound oxycodone may be produced from thebaine
stituted and unsubstituted acyl, acyloxy, alkenyl, alkoxy,             in a substantially two-step process, as illustrated in Reaction
alkoxyaryl, alkyl, alkylamino, alkylthio, alkynyl, amino, aryl,        Scheme 1:
arylalkoxy, carboalkoxy, carbonyl, carboxyalkenyl, carboxy
alkyl, carboxyl, cyano, cyanoalkyl, cycloalkyl, cycloalkyla
lkyl, cycloalkylether, halo, haloalkoxy, haloalkyl, heteroaryl,   55
heterocyclic, hydroxyalkyl, hydroxyl, or nitro:
   R is hydrogen, hydroxy, protected hydroxy, alkoxy, or
acyloxy;
   Ro is hydrogen, hydroxy, protected hydroxy, halo, keto,
tosyl, mesyl, or trifluoromesyl;                                                                      He
                                                                                                      oxidation
   Ra is hydrogen, hydroxy, or protected hydroxy:
   R7 is hydrogen, alkyl, cycroalkyl, alkylcarboxy, alkyle
necycloalkyl, alkoxycarbonyl, allyl, alkenyl, acyl, aryl,
formyl, formyl ester, formamide, benzyl, or an amino pro
tecting group; and
   R7 and R7, are independently selected from hydrogen,                            Thebaine
alkyl, alkenyl, allyl, cycloalkyl, aryl, or benzyl.
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 10 of 25 PageID #:31529


                                                      US 8,871,779 B2
                               7                                                                         8
                          -continued                                         Reaction Conditions
                                  H3CO                                        As noted above, the morphinan products produced from
                                                                           conventional processes for preparing morphinan-6-one com
                                                                           pounds also yield some amount of an O.B-unsaturated ketone
                                                                           present as an impurity; that is, both the morphinan-6-one
                                                                           compound corresponding to Formula (2) and the C.B-unsat
                                                                           urated ketone compound corresponding to Formula (3) are
                                                                           present in the morphinan product.
                                                                              The morphinan products produced from conventional mor
                                                                      10
                                                                           phinan processing methods typically comprise less than
                                                                           about 2% by weight of an O.f3-unsaturated ketone compound.
                                       14-hydroxycodeinone                 Preferably, the morphinan products comprise less than about
                                                                           1% by weight of an O.B-unsaturated ketone compound. More
                                                                           preferably, the morphinan products comprise less than about
                                                   catalytic
                                                hydrogenation
                                                                           0.8% by weight of an O.B-unsaturated ketone compound. Still
                                                                      15   more preferably, the morphinan products comprise less than
                                                                           about 0.5% by weight of an O.B-unsaturated ketone com
                                                                           pound. As noted above, however, it is desirable to minimize or
                                                                           further minimize the concentration of C.f3-unsaturated ketone
                                                                           compounds present in Such products.
                                                                              According to the present invention, a reaction mixture is
                                                                           formed including a morphinan-6-one compound of Formula
                                                                           (2) and an O.f3-unsaturated ketone compound of Formula (3).
                                                                           The morphinan-6-one compound and the C.B-unsaturated
                                                                           ketone compound may be produced by any conventional
                                                                           method (such as those described above), and the morphinan
                                             oxycodone                     6-one compound may exist as the free base or as a salt, such
                                                                           as the hydrochloride salt. The reaction mixture is treated with
                                                                           a Sulfur-containing compound to reduce the concentration of
    Alternatively, various synthetic methods for producing the             the C. B-unsaturated ketone compound (either by forming
 above-described morphinan-6-one compounds are also                        additional morphinan-6-one compound or by facilitating the
 known. In these synthetic methods, a Grewe cyclization reac          30   removal of the C.f3-unsaturated ketone compound), and the
 tion is commonly used to form nordihydrothebainone prod                   morphinan-6-one compound is recovered to produce the
                                                                           desired morphinan-6-one product. This process is generically
 ucts such as by the processes described in U.S. Pat. Nos.                 illustrated in Reaction Scheme 2, wherein the reaction mix
 4,368,326, 4,410,700, 4,521,601, 4,556,712, 4,613,668,                    ture including the morphinan-6-one compound and the C. B
 4,727,146, the entire disclosures of which are hereby incor          35   unsaturated ketone compound is shown in brackets, and X,
 porated by reference herein. Additionally, various methods                R. R. R. Rio, and Ra are defined as above.
 useful for the semi-synthesis of morphinan compounds and
 intermediates are known. For example, U.S. Pat. No. 6, 177,
 567 to Chiu et al. and U.S. Pat. No. 6,008.355 to Huang et al.
 (each of which is hereby incorporated by reference herein)           40
 describe methods for the synthesis of oxycodone from
 codeine. These and other conventional practices are generally
 applicable in carrying out the preparation of morphinan-6-
 one compounds and C. B-unsaturated ketone compounds that
 may be treated according to the processes described herein.          45
    As noted above, in the various conventional processes for                                                                      sulfur
 producing morphinan-6-one compounds described above,                                                                             containing
 the resulting morphinan product typically also includes some                                                                     compound
 amount of an O.f3-unsaturated ketone compound present as an
 impurity in addition to the desired morphinan-6-one com                              (2)
                                                                      50
 pound. The C.B-unsaturated ketone compounds present as
 impurities generally correspond to Formula (3):

                                                                (3)
                                                                      55




                                                                      60
                                                                                                                            (2)
                                                                             Various reaction mixtures (bracketed) including a morphi
                                                                           nan-6-one compound and an O.B-unsaturated ketone com
                                                                      65   pound may be treated according to the processes described
                                                                           herein to yield various highly pure morphinan-6-one prod
 wherein X, R. R. R. Rio, and Ra are defined as above.                     ucts, as illustrated in Reaction Schemes 3-10.
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 11 of 25 PageID #:31530


                                          US 8,871,779 B2




                                                       Her
                                                       Sulfur-containing
                                                          compound



        hydrocodone           codeinone                                       hydrocodone




                                                       He
                                                       Sulfur-containing
                                                          compound



       Oxymorphone        14-hydroxymorphinone                               oxymorphone




                                                       ---
                                                        Sulfur-containing
                                                           compound



      noroxymorphone    7,8-didehydronoroxymorphone                         noroxymorphone




                                                      --
                                                      Sulfur-containing
                                                         compound



      hydromorphone         morphinone                                      hydromorphone
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 12 of 25 PageID #:31531


                                                   US 8,871,779 B2
                                 11                                                                    12


                                                                                               HO



                                                                          He
                                                                          Sulfur-containing        O
                                                                              compound              2.1.



                                                                                                   O

              maltrexone                7,8-didehydronaltrexone                                              maltrexone




                                                                                              HO

                                                            Br                                                            Br

                                                                         ---
                                                                          Sulfur-containing    O2.
                                                                  --         compound               2.
                                                         OH
                                                                    1
                                                                                               O


     naltrexone methyl bromide            7,8-didehydronaltrexone                                  naltrexone methyl bromide
                                              methylbromide




                                                                                              HO



                                                                         Her
                                                                         Sulfur-containing    O%
                                                                             compound              2.
                                                      OH
                                                                1

               naloxone                  7,8-didehydronaloxone
                                                                  l                           O              naloxone




                                                                                              HO



                                                                        Her
                                                                        Sulfur-containing       Oz
                                                                           compound               %




            malbuphone                7,8-didehydronalbuphone                                               malbuphone
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 13 of 25 PageID #:31532


                                                       US 8,871,779 B2
                               13                                                                      14
    According to various embodiments, the reaction mixture is            able quaternary ammonium salts for use as phase transfer
 formed by dissolving or otherwise dispersing the morphinan              catalysts include tetraalkylammonium salts such as, for
 6-one compound and the C.B-unsaturated ketone compound                  example, tetramethyl-, tetraethyl-, tetrabutyl-, tetrahexyl-,
 in a media material (i.e., a morphinan product including the            tetraoctyl-, methyltriphenyl-, methyltrioctyl-, benzyltrim
 morphinan-6-one compound and the C.B-unsaturated ketone                 ethyl-, benzyltriethyl-, benzyltributyl-, hexadecyltrimethyl
 compound is dispersed in the media material). The reaction              ammonium salts, and the like. Suitable salts include, for
 mixture is then treated with a Sulfur-containing compound.              example, halide, hydroxide, bicarbonate, bisulfate, thiocyan
 Ideally, the morphinan-6-one compound and the C.B-unsat                 ate, tetrafluoroborate, and the like. Other phase transfer cata
 urated ketone compound are in Solution, but a heterogeneous             lysts such as phosphonium salts may be suitable as well.
 mixture may also be treated according to the processes             10      A variety of sulfur-containing compounds may be utilized
 described herein.                                                       to treat the reaction mixture and reduce the concentration of
    The media material is desirably an aqueous media or an               the C.f3-unsaturated ketone compound according to the pro
 aqueous/organic solvent biphasic media. Exemplary aqueous               cesses described herein. In various embodiments, the sulfur
 media for use in the process of the present invention includes,         containing compound is a Sulfur-containing nucleophile. As
 for example, water, waterfalcohol mixtures, dilute inorganic       15   utilized herein, “nucleophile' refers to an ion or molecule that
 Solvents such as dilute Sulfuric acid, ethereal solvents such as        donates a pair of electrons to an atomic nucleus to form a
 dioxane or tetrahydrofuran, combinations thereof, and the               covalent bond. In other embodiments, the Sulfur-containing
 like. Exemplary organic solvents for use in aqueous/organic             compound is a Sulfur-containing reducing agent. As utilized
 Solvent biphasic media includes, for example, butanone, ethyl           herein, “reducing agent” refers to an agent having the ability
 acetate, butanol, diethyl ether, benzene, chloroform, tetra             to add one or more electrons to an atom, ion or molecule. In
 chloroethylene, toluene, 1,1,1-trichloroethane, carbon tetra            either of the two embodiments described above (i.e., when the
 chloride, dibutyl ether, cyclohexane, hexane, dipentyl ether,           Sulfur-containing compound is a Sulfur-containing nucleo
 heptane, hexadecane, combinations thereof, and the like.                phile or a Sulfur-containing reducing agent), the Sulfur-con
    Generally, a Sufficient amount of media material to Sub              taining compound is a compound having the ability to effect
 stantially solubilize the morphinan-6-one compound and the         25   the reduction of and/or a 1.4 addition across the C. B-unsatur
 C.f3-unsaturated ketone compound in the reaction mixture is             ated bond of the C.f3-unsaturated ketone compound.
 desired. Higher amounts of media material may increase the                 In one embodiment, the Sulfur-containing compound is a
 costs of manufacturing, as the more dilute reaction mixture             Sulfur-containing inorganic acid or salt thereof. Suitable Sul
 may require additional process cycle time, or require the               fur-containing inorganic acids include, for example, hydro
 removal or excess media material during Subsequent process         30   sulfuric acid (HS); sulfurous acid (HSO); persulfuric acid
 ing steps.                                                              (HSOs); thiosulfurous acid (HSO); dithionous acid
    The weight ratio of media material to morphinan-6-one                (HSO); disulfurous acid (H2SOs); dithionic acid
 compound in the reaction mixture is preferably from about               (HSO); pyrosulfuric acid (H2SO4); peroxydisulfuric acid
 1:1 to about 50:1. More preferably, the weight ratio of media           (H2SOs); trithionic acid (H2SO); tetrathionic acid
 material to morphinan-6-one compound in the reaction mix           35   (HSO); pentathionic acid (HSSO); chlorosulfonic acid
 ture is from about 1:1 to about 25:1. For example, the weight           (HSOCl); furosulfonic acid (HSOF); sulfamic acid
 ratio of media material to morphinan-6-one compound in the              (HSONH); salts thereof; and the like.
 reaction mixture may be from about 1:1 to about 5:1, from                  Generally, the Sulfur-containing inorganic acid salt may be
 about 1:1 to about 10:1, from about 1:1 to about 15:1, or from          an alkali metal salt or an alkaline earth metal salt. For
 about 1:1 to about 20:1. Still more preferably, the weight ratio   40   example, the Salt may be a monovalent or divalent cation
 of media material to morphinan-6-one compound in the reac               selected from Li", Na', K", Rb, Cs", Fr", Be", Mg, Ca",
 tion mixture is from about 5:1 to about 25:1. For example, the          Sr*., Ba', or Ra". Preferably, the salt is selected from the
 weight ratio of media material to morphinan-6-one com                   group consisting of Li", Na', K", Mg", Ca", and combina
 pound in the reaction mixture may be from about 5:1 to about            tions thereof.
 10:1, from about 5:1 to about 15:1, or from about 5:1 to about     45      Alternatively, the Sulfur-containing inorganic acid salt may
 20:1. Still more preferably, the weight ratio of media material         be an ammonium salt (NH) or a quaternary ammonium salt.
 to morphinan-6-one compound in the reaction mixture is                  For example, the Sulfur-containing inorganic acid salt may be
 from about 5:1 to about 15:1. For example, the weight ratio of          a tetraalkylated ammonium salt; that is, a quaternary ammo
 media material to morphinan-6-one compound in the reaction              nium salt Substituted with four alkyl groups preferably having
 mixture may be from about 5:1 to about 6:1, from about 5:1 to      50   from 1 to about 18 carbon atoms. Suitable tetraalkylated
 about 7:1, from about 5:1 to about 8:1, from about 5:1 to about         ammonium salts include, for example, tetramethylammo
 9:1, from about 5:1 to about 10:1, from about 5:1 to about              nium salts, tetraethylammonium salts, tetrapropylammonium
 11:1, from about 5:1 to about 12:1, from about 5:1 to about             salts, tetrabutylammonium salts, and the like.
 13:1, or from about 5:1 to about 14:1. Most preferably, the                In one particular embodiment, the Sulfur-containing inor
 weight ratio of media material to morphinan-6-one com              55   ganic acid is dithionous acid (H2SO) or salts thereof. By
 pound in the reaction mixture is from about 5:1 to about 11:1.          way of example, salts of dithionous acid include MHSO and
 It will be understood that some portion of the media material           MSO, wherein M is selected from alkali metal salts, alka
 may be derived from the Sulfur-containing compound itself               line earth metal salts, ammonium salt (NH), and quaternary
 (e.g., as water of hydration).                                          ammonium salts. According to this embodiment, the C. B
    Optionally, a phase transfer catalyst may also be added to      60   unsaturated ketone compound is chemically reduced to form
 the aqueous/organic solvent biphasic media. The phase trans             the morphinan-6-one compound upon treatment with the Sul
 fer catalyst is preferably any suitable composition for use in          fur-containing compound, discussed in further detail below.
 the transfer of reactants (i.e., morphinan-6-one compounds,                In another particular embodiment, the Sulfur-containing
 C.f3-unsaturated ketone compounds, and/or Sulfur-containing             inorganic acid is selected from the group consisting of Sulfu
 compounds) between the aqueous and organic solvent inter           65   rous acid (H2SOs); disulfurous acid (H2SOs); and salts
 face. Typically, the phase transfer catalyst is an ammonium             thereof. By way of example, salts of sulfurous acid and dis
 based compound, Such as a quaternary ammonium salt. Suit                ulfurous acid include MHSO, MSO, MHSOs, and
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 14 of 25 PageID #:31533


                                                       US 8,871,779 B2
                               15                                                                   16
 MSOs wherein M is selected from alkali metal salts, alka                 one compound in the reaction mixture may be from about
 line earth metal salts, ammonium salt (NH), and quaternary               0.8:1 to about 1.0:1, from about 0.8:1 to about 1.2:1, from
 ammonium salts. According to this embodiment, the Sulfur                 about 0.8:1 to about 1.4:1, from about 0.8:1 to about 1.6:1,
 containing inorganic acid or salt thereof is one which disso             from about 0.8:1 to about 1.8:1, from about 0.8:1 to about
 ciates into the bisulfite ion (HSO) and/or the sulfite ion               2.0:1, from about 0.8:1 to about 2.2:1, or from about 0.8:1 to
 (SO) in the reaction mixture. It will be understood by one               about 2.4:1.
 of ordinary skill in the art that sulfurous acid (HSO) gener               The treatment of the reaction mixture with the sulfur-con
 ally exists as a solution of SO (commonly about 6%) in                   taining compound may be carried out in ambient air or in an
 water. The pKa of sulfurous acid (HSO) is about 1.78 and its             oxygen-free environment. Preferably, the treatment is carried
 ionization expression is:                                           10
                                                                          out in an inert atmosphere Such as, for example, argon or
                                                                          nitrogen gas. The treatment is preferably carried out at a
 According to this embodiment, various 1.2- and 1.4-sul                   pressure of from about 0.5 atm to about 2.0 atm. More pref
 fonated addition products are formed from the morphinan-6-               erably, the treatment is carried out at a pressure of from about
 one compound and the C.f3-unsaturated ketone compound by            15   0.75 atm to about 1.5 atm; most preferably from about 0.9 atm
 reaction with the bisulfite ion and/or the sulfite ion, discussed        to about 1.25 atm.
 in further detail below.                                                    In various embodiments, the pH of the reaction mixture
    In another particular embodiment, the Sulfur-containing               during treatment with the Sulfur-containing compound is
 compound is a thiol having the formula: R SH, wherein Ris                greater than about 3. Typically, the pH of the reaction mixture
 hydrocarbyl, substituted hydrocarbyl, or heterocyclo. For                during treatment is less than about 10, although the upper pH
 example, R may be substituted or unsubstituted alkyl, alk                limit may depend on the treatment time and/or solubility of
 enyl, alkynyl, or aryl. Exemplary thiols having the formula              the various reaction mixture components. Preferably, the pH
 R—SH, wherein R is defined as above, include alkyl or aryl               of the reaction mixture during treatment with the sulfur
 thiols such as methanethiol, ethanethiol, benzenethiol, and              containing compound is from about 3 to about 9; more pref
 the like. Other exemplary thiols include thiocarboxylic acids       25   erably from about 6 to about 9. For example, the pH of the
 and salts thereof (e.g., thiobenzoic acid) and thiol-terminated          reaction mixture during treatment with the Sulfur-containing
 carboxylic acids and salts thereof (e.g., thioglycolic acid              compound may be about 3, about 4, about 5, about 6, about 7.
 (mercaptoacetic acid), mercaptopropionic acid, and the like).            about 8, or about 9. Most preferably, the treatment occurs at a
 Still other exemplary thiols include amino acids (e.g., L- or            pH of from about 6 to about 7.25. Upon the addition of the
 D.L-cysteine), other thiol-containing amines and/or quater          30
                                                                          Sulfur-containing compound to the reaction mixture includ
 nary salts thereof (e.g., cysteamine HCl, thiocholine, and the           ing the morphinan-6-one compound and the C.f3-unsaturated
 like), or polymer-bound thiols (e.g., polycysteine, polyviny             ketone compound, the pH may be adjusted to the desired level
 larylthiol, and the like). In one preferred embodiment, the              (e.g. using a base Such as ammonium hydroxide). Other Suit
 thiol is benzenethiol. Without being bound to one theory, it is          able bases include, for example, Sodium hydroxide, potas
 believed that the thiol forms various 1,2- and 1,4-sulfonated       35
 addition products from the morphinan-6-one compound and                  sium hydroxide, and the like.
 the C.f3-unsaturated ketone compound.                                       The time of reaction is generally a function of the other
    The amount of Sulfur-containing compound utilized to                  variables in the reaction, such as pH, ratio of media material
 treat the reaction mixture may vary considerably according to            to morphinan-6-one compound, amount of Sulfur-containing
 the various reaction mixture components (such as the particu        40   compound, and the like. Typically, some reduction of the
 lar morphinan-6-one compound, the C.B-unsaturated ketone                 concentration of C.B-unsaturated ketone compound in the
 compound, and/or the media material) and concentrations                  reaction mixture can be observed after about 1 hour. Prefer
 thereof, time of reaction, temperature, pressure, and the like.          ably, the reaction mixture is treated with the Sulfur-containing
 Relatively high usage rates of Sulfur-containing compound                compound for at least about 1 hour. In some embodiments, the
 generally offer no significant advantages and tend to waste         45   time of reaction is less than about 24 hours. In other embodi
 chemicals and/or reactor Volume.                                         ments, the time of reaction is from about 1 hour to about 18
    The molar ratio of Sulfur-containing compound to morphi               hours; in still other embodiments from about 1 hour to about
 nan-6-one compound in the reaction mixture is typically                  15 hours; in still other embodiments from about 1 hour to
 greater than about 0.5:1. Preferably, the molar ratio of sulfur          about 10 hours. More preferably, the reaction mixture is
 containing compound to morphinan-6-one compound in the              50   treated with the sulfur-containing compound for about 1 hour
 reaction mixture is from about 0.5:1 to about 3.0:1. For                 to about 5 hours. For example, the reaction mixture may be
 example, the molar ratio of Sulfur-containing compound to                treated with the Sulfur-containing compound for about 1 hour,
 morphinan-6-one compound in the reaction mixture may be                  for about 2 hours, for about 3 hours, for about 4 hours, or for
 from about 0.5:1 to about 0.8:1, from about 0.5:1 to about               about 5 hours.
 1.0:1, from about 0.5:1 to about 1.5:1, from about 0.5:1 to         55     The temperature of the reaction mixture during treatment
 about 2.0:1, or from about 0.5:1 to about 2.5:1. More prefer             with the Sulfur-containing compound is generally from about
 ably, the molar ratio of Sulfur-containing compound to mor               0° C. to about 100° C. For example, the temperature of the
 phinan-6-one compound in the reaction mixture is from about              reaction mixture during treatment with the Sulfur-containing
 0.6:1 to about 2.8:1. For example, the molar ratio of sulfur             compound may be from about 10° C. to about 90° C., from
 containing compound to morphinan-6-one compound in the              60   about 20°C. to about 80°C., or from about 30°C. to about 70°
 reaction mixture may be from about 0.6:1 to about 0.8:1, from            C. Preferably, the temperature of the reaction mixture during
 about 0.6:1 to about 1.0:1, from about 0.6:1 to about 1.5:1,             treatment with the Sulfur-containing compound is above
 from about 0.6:1 to about 2.0:1, or from about 0.6:1 to about            room temperature. The preferred reaction temperature may
 2.5:1. Most preferably, the molar ratio of sulfur-containing             vary for each morphinan-6-one. More preferably, the tem
 compound to morphinan-6-one compound in the reaction                65   perature of the reaction mixture during treatment with the
 mixture is from about 0.8:1 to about 2.5:1. For example, the             sulfur-containing compound is from about 30°C. to about 50°
 molar ratio of Sulfur-containing compound to morphinan-6-                C. For example, the temperature of the reaction mixture dur
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 15 of 25 PageID #:31534


                                                      US 8,871,779 B2
                             17                                                                              18
 ing treatment with the Sulfur-containing compound may be                 5811-5814; Louis-Andre et al., Tetrahedron Letters, Vol. 26,
 about 30° C., about 35° C., about 40° C., about 45° C., or               No. 7, 1985, 831-832). By way of example, dithionous acid
 about 50° C.                                                             (H2SO4) and salts thereof (e.g., MHSO or MSO,
    Once the treatment is complete or has proceeded as long as            wherein M is defined as above) operate according to this
 desired, the treated morphinan-6-one compound is recovered               mechanism; other Sulfur-containing compounds, however,
 to produce the morphinan-6-one product. Advantageously,                  may also operate according to the same or a similar mecha
 the morphinan-6-one compound may be recovered from the                   nism. Reaction Scheme 11 generally illustrates the reduction
 reaction mixture without the use of an organic solvent. The              of the C.B-unsaturated ketone compound (3) to form the
 absence of the need for organic solvents in the recovery                 desired morphinan-6-one compound (2) according to this
 process not only provides various environmental and material             embodiment, wherein X, R. R. R. Rio, and Ra are defined
 handling benefits, but also results in a more efficient process          as above.




                                                                                         Sulfur-containing
                                                                                            compound



                         (2)                                   (3)                                                       (2)


 Suitable for industrial scale applications. Typically, the mor             In an alternative embodiment, various 1.2- and 1.4-sul
 phinan-6-one compound is precipitated from the reaction             30   fonated addition products are formed during treatment that
 mixture as a base (or salt if desirable) and may then be readily         assist in the removal of the C.f3-unsaturated ketone com
 converted into a generally more pharmaceutically acceptable              pounds from the reaction mixture. As noted above, several
 form, if so desired. For example, the pH of the reaction                 Sulfur-containing compounds dissociate into various Sulfur
 mixture is typically adjusted to about 9-10 or greater with a       35
                                                                          containing species. In particular, Sulfurous acid (H2SO).
 Suitable base Such as ammonium hydroxide, and the (desired)              disulfurous acid (H2SOOs), and their salts dissociate into,
 precipitated compound recovered. Generally speaking, this                among other things, bisulfite (HSOs) and sulfite (SO).
                                                                            Bisulfite has been shownto add via radical initiation across
 pH is at the point wherein opium alkaloids are not ionized.              isolated double bonds (see, e.g., March, J., Advanced Organic
 The morphinan-6-one compounds can then be optionally                     Chemistry, p. 688, J. Wiley & Sons, 1985, 3d. ed.) and/or add
 converted into a form more physiologically tolerable, such as            viaan ionic mechanism (see, e.g., Gilbert, E.; Sulfonation and
 the hydrochloride salt, e.g., oxycodone HCl, using conven                Related Reactions, p. 152, Interscience, N.Y. 1965; Patai et
 tional methods known to those of skill in the art. For example,          al., The Chemistry of Alkenes, p. 478, Interscience, London
 the morphinan-6-one base can be dissolved or otherwise dis               1965). Without being bound to one theory, it is believed that
 persed in water, reacted with an acid such as HCl, heated, and      45   when the reaction mixture is treated with sulfurous acid,
 cooled to precipitate the morphinan-6-one salt. By way of an             disulfurous acid, or salts thereof and the pH is adjusted to
 alternative example, the morphinan-6-one base can be dis                 between about 3 and about 9, certain 1,2- and 1,4-addition
 Solved or otherwise dispersed in an alcohol solvent (e.g.,               products and adducts are stably and/or reversibly formed
 methanol, ethanol, etc.) or a solvent system (i.e., a mixture of         from the C.B-unsaturated ketone compound and the morphi
 solvents), reacted with concentrated HCl or an HCl/alcohol          50   nan-6-one compound. It is further believed that the products
 mixture, and cooled to precipitate the morphinan-6-one                   are generally stable within the pH range of from about 3 to
 hydrochloride salt By way of another example, the morphi                 about 9, and adjusting the pH outside of this range after their
 nan-6-one base can be dissolved or otherwise dispersed in                formation from the C.B-unsaturated ketone compounds and
                                                                          the morphinan-6-one compounds facilitates the removal of
 water, alcohol Solvent, or a solvent system, reacted with gas       55   the C. B-unsaturated ketone compound from the reaction mix
 eous HCl, heated, and cooled to precipitate the morphinan                ture, resulting in a highly pure morphinan-6-one product.
 6-one hydrochloride salt.                                                   One preferred embodiment of the present invention is illus
   Treatment Reaction Mechanisms                                          trated in Reaction Schemes 12A and 12B, wherein X, R. R.
    Without being bound to one theory, it is believed that the            R. Rio, and Ra are defined as above and M is a monovalent
 reduction of the concentration of C.B-unsaturated ketone            60   or divalent cation. For example, M may be one or more alkali
 compounds in the reaction mixture is performed via different             metal or alkaline earth metal monovalent or divalent cations
 mechanisms, depending on the particular Sulfur-containing                from the Sulfur-containing compound. Alternatively, M may
 compound selected to treat the reaction mixture.                         be one or more monovalent or divalent cations from the
    In one embodiment, the C. B-unsaturated ketone compound               alkaline compound (e.g., NaOH, KOH, NH4OH, etc.) used to
 is reduced by the Sulfur-containing compound to form the            65   adjust the pH of the reaction mixture to between about 3 and
 desired C.f3-saturated morphinan-6-one compound. See, e.g.,              about 9 after the addition of the sulfur-containing compound
 Camps et al., Tetrahedron Letters, Vol. 29, No. 45, 1988,                to the reaction mixture.
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 16 of 25 PageID #:31535


                                                            US 8,871,779 B2
                                 19                                                                    20
                                                                            containing compound at a pH of between about 3 and about 9.
                                                                            While it is understood that sulfurous acid, disulfurous acid,
                                                                            and salts thereof operate according to the mechanism illus
                                                                            trated in Reaction Schemes 12A, 12B, and 12C, other sulfur
                                                                       5 containing compounds may also operate according to the
                                                                         same or a similar mechanism. For example, thiols (e.g., ben
                                                                         Zenethiol) may also operate according to the mechanism
                                                                            described in connection with Reaction Schemes 12A, 12B,
                                                                            and 12C.
                                                                       10
                                                                               Particularly, when the reaction mixture is treated with a
                                                                            Sulfur-containing compound and the pH of the reaction mix
                                                                            ture is adjusted to between about 3 and about 9, the morphi
           (2)                                                              nan-6-one compound (2) forms the reversible, water-soluble
                 Sulfur-containing    3 < pH<9                         15 12-bisulfite adduct (2A). Once the reaction mixture is suffi
                    compound                                                ciently in solution in the media material and/or the sulfur
                                                                            containing compound, dissociated Sulfur specie (such as
                                                                            sulfite and bisulfite) react more readily with the C.B-unsatur
                                                                            ated ketone compound (3) also present in the reaction mix
                                                                       20 ture.
                                                                              As illustrated in Reaction Scheme 12B, one reaction
                                                                            between the C.B-unsaturated ketone compound (3) and the
                                                                            Sulfur-containing compound involves the rapid and reversible
                                                                       as 1,2-addition of the bisulfite to the carbonyl (similar to the
                                                                            reaction of the Sulfur-containing compound with the morphi
                                                                            nan-6-one compound illustrated in Reaction Scheme 12A) to
                                                     (2A)                   form the reversible 1,2-adduct (3A) from the C.B-unsaturated
                                                                            ketone compound (3). Another reaction between the sulfur
                                                                            containing compound and the C.B-unsaturated ketone com
                                                Reaction Scheme 12B




                                --    Sulfur-containing     3 <-3-3
                                                                pH<9
                                         compound




           (3)                                                                           (3A)




                                                                  Sulfur-containing
                                                                     compound




                                                                                                (3C)


    As shown in Reaction Schemes 12A and 12B, various        pound (3) is the slower 1,4-addition, forming the more stable
 1.2-and 1,4-sulfonated compounds are formed from the mor-   1,4-addition product (3B). The introduction of the sulfonate
 phinan-6-one compound (2)(scheme 12A) and the C.B-unsat- 65 group in the B-position generally enhances the reactivity of
 urated ketone compound (3)(scheme 12B) upon treatment of the carbonyl group by destroying its conjugation with the
 a reaction mixture including these compounds with a Sulfur- double bond, such that the reversible product is a 1.2- and
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 17 of 25 PageID #:31536


                                                    US 8,871,779 B2
                              21                                                               22
 1,4-bis adduct (3C)(see Pataietal. The Chemistry of Alkenes,    the pH outside of the range between about 3 and about 9 (i.e.,
 p. 478, Interscience, London 1965).                             the pH is adjusted to less than about 3 or the pH is adjusted to
   Reaction Scheme 12C illustrates the removal of certain        greater than about 9) with an acid (e.g., Sulfuric acid (H2SO4))
 addition products formed in the reaction mixture according to   or a base (e.g., ammonium hydroxide (NH4OH)) results in the
 Reaction Schemes 12A and 12B and the resulting highly pure      decomposition of the 1,2-addition products of each com
 morphinan-6-one product, wherein X, R. R. R. Rio, Ra,           pound, rendering the desired morphinan-6-one compound (2)
 and Mare defined as above.                                      insoluble in water. The relatively more stable 1,4-addition




                                                                         3 > pH > 9




               (2A)                                (3C)




                                                                       (2)                                    (3B)

                                                                                            1. alkaline pH
                                                                                            2. removal of (3B) with
                                                                                               mother liquor mixture




                                                                                                (2)


    As illustrated in Reaction Scheme 12C, the removal of the    product (3B) formed from the C.B-unsaturated ketone com
 C.f3-unsaturated ketone addition products is generally based pound remains and is water-soluble in the final mixture at an
 in the differences in solubility of the 1,4-addition product 65 alkaline pH (e.g., pH~9 or greater). The 1,4-addition product
 (3B) generated from the C. B-unsaturated ketone compound (3B) may thus be removed from the mixture with the mother
 and the desired morphinan-6-one compound (2). Adjusting liquor, leaving the insoluble morphinan-6-one base (2). The
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 18 of 25 PageID #:31537


                                                               US 8,871,779 B2
                              23                                                                          24
 desired morphinan-6-one base may then be converted into a                  containing compound at a pH of between about 3 and about 9.
 more physiologically-tolerable salt form, such as the hydro                As discussed above, while it is generally understood that
 chloride Salt, using methods known to those of skill in the art.           Sulfurous acid, disulfurous acid, and salts thereof operate
   One particularly preferred embodiment of the present                     according to the mechanism described in Reaction Schemes
 invention is illustrated in Reaction Schemes 13A and 13B,                  13A and 13B, other Sulfur-containing compounds may also
 wherein M is defined as above.                                             operate according to the same or a similar mechanism.
                                                                               Particularly, when the reaction mixture is treated with a
                                                                            Sulfur-containing compound and the pH of the reaction mix
                                                                            ture is adjusted to between about 3 and about 9, oxycodone
                                                                            (20) forms the reversible, water-soluble 1,2-bisulfite adduct
                                                                            (20A). Once the reaction mixture is sufficiently in solution in
                                                                            the media material and the Sulfur-containing compound, dis
                                                                            Sociated Sulfur specie (such as Sulfite and bisulfite) react more
                                                                            readily with the 14-hydroxycodeinone (30) also present in the
                                                                            reaction mixture.
                                                                                 As illustrated in Reaction Scheme 13B, one reaction
                                                                            between 14-hydroxycodeinone (30) and the sulfur-contain
             (20)                                                           ing compound involves the rapid and reversible 1.2-addition
                    Sulfur-containing   -3 < PTS
                                              H< 9
                                                   -                        of the sulfite to the carbonyl (similar to the reaction of the
                       compound
                                                                            Sulfur-containing compound with oxycodone illustrated in
                                                                            Reaction Scheme 13A) to form the reversible 1,2-adduct
                                                                            (30A) from 14-hydroxycodeinone. Another reaction between
                                                                            the Sulfur-containing compound and 14-hydroxycodeinone
                                                                            (30) is the slower 1,4-addition, forming the more stable 1,4-
                                                                            addition product (30B). The introduction of the sulfonate
                                                                            group in the B-position generally enhances the reactivity of
                                                                            the carbonyl group by destroying its conjugation with the
                                                       (20A)                double bond, such that the reversible product is a 1.2- and
                                                                            1,4-bis adduct (30C) (see Patai et al., The Chemistry of Alk
                                                                            enes, p. 478, Interscience, London 1965).
                                                           Reaction Scheme 13B



                                             --    Sulfur-containing        Ps'
                                                      compound




                     (30)                                                                               (30A)




                                                                                  ---
                                                                                    Sulfur-containing
                                                                                       compound




   As shown in Reaction Schemes 13A and 13B, various                             Reaction Scheme 13C illustrates the removal of
 Sulfonated compounds are formed from oxycodone (20) certain addition products formed in the reaction
 (scheme 13A) and the O.B-unsaturated ketone compound 65 mixture according to Reaction Schemes 13A and 13B and the
 14-hydroxycodeinone (30)(scheme 13B) upon treatment of a resulting highly pure oxycodone, wherein M is defined as
 reaction mixture including these compounds with a Sulfur above.
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 19 of 25 PageID #:31538


                                                       US 8,871,779 B2
                               25                                                                         26




                (20A)




                                                         (20)

                                                                                   1. alkaline pH
                                                                                   2. removal of (30B) with
                                                                                      mother liquor mixture




                                                                                           (20)

                                                                    40
   As illustrated in Reaction Scheme 13C, the removal of the             bisulfites) in the reaction mixture and/or final morphinan-6-
 14-hydroxycodeinone addition products is generally based                one product. Accordingly, the residual Sulfur-containing spe
 on the differences in solubility of the 1,4-addition product            cies may be optionally Substantially removed from the reac
 (30B) generated from 14-hydroxycodeinone and the desired                tion mixture following the treatment with the sulfur
                                                                    45
 oxycodone (20). Adjusting the pH outside of the range                   containing compound using a variety of methods known to
 between about 3 and about 9 (i.e., the pH is adjusted to less           those of skill in the art.
 than about 3 or greater than about 9) with an acid (e.g.,                 As described above, in various embodiments 1.2- and 1,4-
 Sulfuric acid (H2SO4)) or a base (e.g., ammonium hydroxide              sulfonated addition products may be formed by the reaction
 (NH4OH)) results in the decomposition of the 1,2-addition          50
                                                                         of a Sulfur-containing compound with the morphinan-6-one
 products of each compound, rendering the desired oxycodone              compound and the C.f3-unsaturated ketone compound at a pH
 (20) insoluble in water. The relatively more stable 1,4-addi            of between about 3 to about 9. The adjustment of the pH
 tion product (30B) formed from 14-hydroxycodeinone                      outside of this range eliminates the 1,2-addition products,
 remains and is water soluble in the final mixture at an alkaline        renders the morphinan-6-one compound insoluble in water,
 pH (e.g., pH ~9 or greater). The 1,4-addition product (30B)        55   and the remaining water soluble 1,4-addition product can be
 may thus be removed from the mixture with the mother                    removed in the waste stream.
 liquor, leaving the insoluble oxycodone base (20). The oxy                 To optionally substantially remove the residual sulfur-con
 codone base may then be converted into a more physiologi                taining species upon completion of the reaction with the
 cally-tolerable Salt form, such as the hydrochloride Salt, using        Sulfur-containing compound, the pH of the reaction mixture
 methods known to those of skill in the art.                        60   may be adjusted to less than about 3 (instead of adjusting the
   Removal of Residual Sulfur-Containing Species from the                pH to greater than 9) with an acid (e.g., Sulfuric acid (HSO))
 Reaction Mixture                                                        and manipulated prior to the precipitation of the morphinan
    Using the process described herein to reduce the concen              6-one compound as described in detail above. More prefer
 tration of C. B-unsaturated ketone compounds from a reaction            ably, the pH is adjusted to less than about 2. The reduction in
 mixture by treating the reaction mixture with a Sulfur-con         65   pH converts any residual Sulfur species that may be present in
 taining compound may result in the undesirable accumulation             the reaction mixture into SO gas, which typically has a
 of residual Sulfur-containing species (such as Sulfites and             limited solubility in water. In one embodiment, the SO gas
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 20 of 25 PageID #:31539


                                                       US 8,871,779 B2
                               27                                                                     28
 may then be optionally heat refluxed out of the reaction mix            atoms. They may be straight or branched chain or cyclic and
 ture by conventional means known to those of skill in the art.          include ethenyl, propenyl, isopropenyl, butenyl, isobutenyl,
 Typically, the reaction mixture is heat refluxed for about 2            hexenyl, and the like.
 hours to about 5 hours. The temperature and pressure during               The term “alkynyl' as used herein describes groups which
 reflux are also generally variable. For example, the tempera       5    are preferably lower alkynyl containing from two to eight
 ture of the reaction mixture during reflux is typically from            carbon atoms in the principal chain and up to 20 carbon
 about 20° C. to about 100° C., and the reflux may be per                atoms. They may be straight or branched chain and include
 formed at a pressure of from about 0.003 atm to about 1.0 atm.          ethynyl, propynyl, butynyl, isobutynyl, hexynyl, and the like.
 Alternatively, substantially all of the water (and the SO gas)            The term “aromatic' as used herein alone or as part of
 may be optionally distilled off to a receiver tank and dis         10   another group denotes optionally substituted homo- or het
 carded. This procedure is also generally known to those of              erocyclic aromatic groups. These aromatic groups are pref
 skill in the art.
                                                                         erably monocyclic, bicyclic, or tricyclic groups containing
    As discussed above, after treatment of the reaction mixture
                                                                         from 6 to 14 atoms in the ring portion. The term “aromatic'
                                                                         encompasses the “aryl and "heteroaryl groups defined
 with the Sulfur-containing compound to reduce the concen           15   below.
 tration of the C.f3-unsaturated ketone compound in the reac                The term “aryl' as used herein alone or as part of another
 tion mixture, the morphinan-6-one compound is recovered to              group denote optionally Substituted homocyclic aromatic
 produce the desired morphinan-6-one product. Generally                  groups, preferably monocyclic or bicyclic groups containing
 speaking, recovery refers to one or more of the precipitation,          from 6 to 12 carbons in the ring portion, such as phenyl,
 filtration and drying of the morphinan-6-one base, the forma            biphenyl, naphthyl, substituted phenyl, substituted biphenyl
 tion of the physiologically acceptable morphinan-6-one salt             or substituted naphthyl. Phenyl and substituted phenyl are the
 (e.g., the hydrochloride salt), the removal of the residual             more preferred aryl.
 Sulfur-containing species, and/or combinations thereof, to                 The terms “halogen.” “halide' or “halo' as used herein
 produce a morphinan-6-one product.                                      alone or as part of another group refer to chlorine, bromine,
    The treatment of the reaction mixture with a sulfur-con         25   fluorine, and iodine.
 taining compound according to the various processes and                   The term "heteroatom' shall mean atoms other than carbon
 embodiments described herein significantly reduces the con              and hydrogen.
 centration of C.f3-unsaturated ketone compounds in the reac                The terms "heterocyclo” or "heterocyclic” as used herein
 tion mixture, and a highly pure morphinan-6-one product                 alone or as part of another group denote optionally Substi
 may be produced therefrom. Typically, the morphinan-6-one          30   tuted, fully saturated or unsaturated, monocyclic or bicyclic,
 product comprises less than about 0.1% (by weight morphi                aromatic or non-aromatic groups having at least one heteroa
 nan-6-one product) of an O.f3-unsaturated ketone compound.              tom in at least one ring, and preferably 5 or 6 atoms in each
 For example, the morphinan-6-one product may comprise                   ring. The heterocyclo group preferably has 1 or 2 oxygen
 less than about 0.05% (by weight morphinan-6-one product)               atoms and/or 1 to 4 nitrogenatoms in the ring, and is bonded
 of an O.f3-unsaturated ketone compound Preferably, the mor
                                                                    35   to the remainder of the molecule through a carbon or heteroa
                                                                         tom. Exemplary heterocyclo groups include heteroaromatics
 phinan-6-one product comprises less than about 0.01% (by                Such as furyl, pyridyl, oxazolyl pyrrolyl, indolyl, quinolinyl,
 weight morphinan-6-one product) of an O.B-unsaturated                   or isoquinolinyl and the like. Exemplary Substituents include
 ketone compound. For example, the morphinan-6-one prod                  one or more of the following groups: hydrocarbyl, Substituted
 uct may comprise less than about 0.005% (by weight mor             40   hydrocarbyl, hydroxy, protected hydroxy, acyl, acyloxy,
 phinan-6-one product) of an O.f3-unsaturated ketone com                 alkoxy, alkenoxy, alkynoxy, aryloxy, halogen, amido, amino,
 pound. More preferably, the morphinan-6-one product                     cyano, ketals, acetals, esters and ethers.
 comprises less than about 0.001% (by weight morphinan-6-                   The term "heteroaromatic” as used herein alone or as part
 one product) of an O.f3-unsaturated ketone compound. For                of another group denote optionally Substituted aromatic
 example, the morphinan-6-one product may comprise less             45   groups having at least one heteroatom in at least one ring, and
 than about 0.0005% (by weight morphinan-6-one product) of               preferably 5 or 6 atoms in each ring. The heteroaromatic
 an C.f3-unsaturated ketone compound. Still more preferably,             group preferably has 1 or 2 oxygenatoms, 1 or 2 sulfur atoms,
 no detectable amount of an O.f3-unsaturated ketone com                  and/or 1 to 4 nitrogenatoms in the ring, and may be bonded to
 pound is present in the morphinan-6-one product.                        the remainder of the molecule through a carbon or heteroa
                                                                    50   tom. Exemplary heteroaromatics include furyl, thienyl,
           ABBREVIATIONS AND DEFINITIONS                                 pyridyl, oxazolyl pyrrolyl, indolyl, quinolinyl, or isoquino
                                                                         linyl and the like. Exemplary substituents include one or more
    The following definitions and methods are provided to                of the following groups: hydrocarbyl, substituted hydrocar
 better define the present invention and to guide those of ordi          byl, keto, hydroxy, protected hydroxy, acyl, acyloxy, alkoxy,
 nary skill in the art in the practice of the present invention.    55   alkenoxy, alkynoxy, ary toxy, halogen, amido, amino, nitro,
 Unless otherwise noted, terms are to be understood according            cyano, thiol, ketals, acetals, esters and ethers.
 to conventional usage by those of ordinary skill in the relevant           The term “acyl as used herein alone or as part of another
 art.                                                                    group, denotes the moiety formed by removal of the hydroxy
   The term “alkyl as used herein describes groups which are             group from the group —COOH of an organic carboxylic acid,
 preferably lower alkyl containing from one to eight carbon         60   e.g., RC(O)—, wherein R is R', RO , RRN-, or R'S ,
 atoms in the principal chain and up to 20 carbonatoms. They             R" is hydrocarbyl, heterosubstituted hydrocarbyl, or hetero
 may be straight or branched chain or cyclic and include                 cyclo, and R is hydrogen, hydrocarbyl or substituted hydro
 methyl, ethyl, propyl, isopropyl, allyl, benzyl, hexyl and the          carbyl.
 like.                                                                      The term “acyloxy, as used herein alone or as part of
   The term “alkenyl as used herein describes groups which          65   another group, denotes an acyl group as described above
 are preferably lower alkenyl containing from two to eight               bonded through an oxygen linkage (-O ), e.g., RC(O)O—
 carbon atoms in the principal chain and up to 20 carbon                 wherein R is as defined in connection with the term “acyl.”
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 21 of 25 PageID #:31540


                                                       US 8,871,779 B2
                                29                                                                    30
    The term "heteroaryl' as used herein alone or as part of             Furthermore, it should be appreciated that all examples in the
 another group denote optionally Substituted aromatic groups             present disclosure are provided as non-limiting examples.
 having at least one heteroatom in at least one ring, and pref
 erably 5 or 6 atoms in each ring. The heteroaryl group pref                                     EXAMPLE 1.
 erably has 1 or 2 oxygen atoms and/or 1 to 4 nitrogen atoms
 in the ring, and is bonded to the remainder of the molecule               In this Example, an oxycodone HCl sample was treated
 through a carbon. Exemplary heteroaryls include furyl, ben              with a sulfur-containing compound according to the pro
 Zofuryl, oxazolyl, isoxazolyl, oxadiazolyl, benzoxazolyl,               cesses described herein.
 benzoxadiazolyl pyrrolyl pyrazolyl, imidazolyl, triazolyl,                 To a 250 ml, 3 neck round bottom flask equipped with a
 tetrazolyl pyridyl, pyrimidyl, pyrazinyl, pyridaZinyl, indolyl,    10   mechanical stirrer, N inlet, and thermocouple for tempera
 isoindolyl, indolizinyl, benzimidazolyl, indazolyl, benzotria           ture control was added 10g of oxycodone HCl (0.028 moles:
 Zolyl, tetraZolopyridazinyl, carbazolyl, purinyl, quinolinyl,           >0.3% by weight 14-hydroxycodeinone (14-OHC) impu
 isoquinolinyl, imidazopyridyl and the like. Exemplary Sub               rity). Next, with mixing 100 g of deoxygenated water (10
 stituents include one or more of the following groups: hydro            minute N purge) was added. The Solution pH was adjusted to
                                                                    15   about 6 with ammonium hydroxide. Next, 5.0 g of sodium
 carbyl, substituted hydrocarbyl, hydroxy, protected hydroxy,
 acyl, acyloxy, alkoxy, alkenoxy, alkynoxy, aryloxy, halogen,            dithionite (Na2SO4) was added. The pH was then adjusted to
 amido, amino, cyano, ketals, acetals, esters and ethers.                about 7 with concentrated ammonium hydroxide. The result
    The terms “hydrocarbon and “hydrocarbyl as used                      ing mixture was stirred at 70° C. for about 16 hours.
                                                                            After about 16 hours, the pH was adjusted to about 9 with
 herein describe organic compounds or radicals consisting                ammonium hydroxide, precipitating the oxycodone base. The
 exclusively of the elements carbon and hydrogen. These moi              mixture was stirred for about 1 hour, and the precipitated
 eties include alkyl, alkenyl, alkynyl, and aryl moieties. These         oxycodone base was filtered, washed with water, and dried
 moieties also include alkyl, alkenyl, alkynyl, and aryl moi             overnight at 40°C. under reduced pressure.
 eties substituted with other aliphatic or cyclic hydrocarbon               The oxycodone base sample was converted to the oxyc
 groups, such as alkaryl, alkenaryland alkynary1. Unless oth        25   odone HCl salt by dissolving about 14.5g of the oxycodone
 erwise indicated, these moieties preferably comprise 1 to 20            base in a 100 ml, 3 neck round bottom flask equipped with a
 carbon atoms.                                                           mechanical stirrer, N inlet, and thermocouple for tempera
   The “substituted hydrocarbyl moieties described herein                ture control. Next, with mixing about 29 g of H2O and about
 are hydrocarbyl moieties which are substituted with at least            12.6 g of concentrated HCl was added. The resulting mixture
                                                                    30
 one atom other than carbon, including moieties in which a               was heated to about 65° C.-75° C. until substantially all was
 carbon chain atom is Substituted with a hetero atom such as             in Solution. The heat was then removed, resulting in the pre
 nitrogen, oxygen, silicon, phosphorous, boron, Sulfur, or a             cipitation of the oxycodone HCl salt. The precipitated mix
 halogen atom. These Substituents include halogen, heterocy              ture was stirred for about 1-3 hours at less than about 10° C.
 clo, alkoxy, alkenoxy, aryloxy, hydroxy, protected hydroxy,             and filtered to collect the precipitated oxycodone HC1.
                                                                    35     The 14-hydroxycodeinone (14-OHC) content was ana
 acyl, acyloxy, nitro, amino, amido, nitro, cyano, ketals,               lyzed in the oxycodone base sample and the oxycodone HC1
 acetals, esters and ethers.                                             sample using an Agilent HPLC with MS interface capability.
    The term “hydroxy protecting group' refers to hydrocarbyl            The results are illustrated in Table 1.
 and substituted hydrocarbyl moieties which bond to an
 hydroxy oxygen atom in a molecule so as to protect that            40                              TABLE 1
 oxygen atom from further reaction during synthesis. This
 protection allows reactions to occur selectively at another                    Initial 14-               Final 14-OHC content
 reaction site on the same molecule. Examples of hydroxy                      OHC content        Oxycodone base        Oxycodone HCI
 protecting groups include, but are not limited to, ethers such                 (% by wt.)          (% by wt.)            (% by wt.)
 as methyl, t-butyl, benzyl, p-methoxybenzyl, p-nitrobenzyl,        45
                                                                                   O.3               O.OOOS                 O.OOOS
 allyl, trityl, methoxymethyl, methoxyethoxymethyl, ethoxy
 ethyl, tetrahydropyranyl, tetrahydrothiopyranyl, and trialkyl
 silyl ethers such as trimethylsilyl ether, triethylsilyl ether,
 dimethylarylsilyl ether, triisopropylsilyl ether and t-bu                                    EXAMPLES 2A-2G
                                                                    50
 tyldimethylsilyl ether; esters such as benzoyl, acetyl, pheny
 lacetyl, formyl, mono-, di-, and trihaloacetyl Such as chloro              In Examples 2A-2G, an oxycodone HCl sample was
 acetyl, dichloroacetyl, trichloroacetyl, trifluoroacetyl; and           treated with a Sulfur-containing compound according to the
 carbonates including but not limited to alkyl carbonates hav            processes described herein. The treatment was performed at
 ing from one to six carbon atoms such as methyl, ethyl,                 various temperatures, times of reaction, concentration of
 n-propyl, isopropyl. n-butyl, t-butyl, isobutyl, and n-pentyl:     55   reactants, and pH.
 alkyl carbonates having from one to six carbon atoms and                                        Example 2A
 Substituted with one or more halogen atoms such as 2.2.2-
 trichloroethoxymethyl and 2.2.2-trichloroethyl; alkenyl car                To a 100 ml, 3 neck round bottom flask equipped with a
 bonates having from two to six carbon atoms such as vinyl          60   mechanical stirrer, N inlet, and thermocouple for tempera
 and allyl; cycloalkyl carbonates have from three to six carbon          ture control was added 9.2 g of wet oxycodone HCl (0.02
 atoms Such as cyclopropyl, cyclobutyl, cyclopentyl and                  moles; 0.13% by weight 14-hydroxycodeinone (14-OHC)
 cyclohexyl; and phenyl or benzyl carbonates optionally Sub              impurity). Next, with mixing 36.2 g of HO and 40.3 g of 6 wt.
 stituted on the ring with one or more C alkoxy, or nitro.               % SO/HO solution was added. The resulting mixture was
    Having described the invention in detail, it will be apparent   65   heated to about 30° C. and the solution pH was adjusted to
 that modifications and variations are possible without depart           about 6 with ammonium hydroxide. The mixture was stirred
 ing the scope of the invention defined in the appended claims.          for about 3 hours. The pH of the mixture was then adjusted to
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 22 of 25 PageID #:31541


                                                            US 8,871,779 B2
                               31                                                                      32
 about 8.8-9.8 with concentrated ammonium hydroxide and
 stirred for about 30 minutes. The precipitated oxycodone base
 was then filtered from the mother liquor, washed with about
 25.73 g of HO, and dried. The 14-hydroxycodeinone content
 (14-OHC) in the oxycodone base was then measured as 5
 described in the preceding Example.
    The experiment was repeated using identical reagents,
 amounts thereof, and conditions to form the oxycodone base
 sample. This oxycodone base sample was converted to the
 oxycodone HCl salt as described in the preceding example. 10
 The 14-hydroxycodeinone content (14-OHC) in the oxyc
 odone base sample and the oxycodone HCl sample were then
 measured.
   Results and reaction conditions for this experiment are
 illustrated in Table 2.
                                           TABLE 2
                                                  Molar
                                Concentration    Ratio of     Initial         Final 14-OHC content

                                (g H2Operg        SO2 to      14-OHC         Oxycodone Oxycodone
        Temperature Time         Oxycodone      Oxycodone content              base          HCI
  Trial    (° C.)    (hr.) pH       HCI)           HCI    (% by wt.)         (% by wt.)   (% by wt.)
   1         30       3     6       10.2          18:1         O.13           O.OOO7      Not tested
   2         30       3     6       10.2          18:1         O.13           O.OOO7       O.OOO7



                           Example 2B
   This Example was performed according to the process 30
 described in Example 2A. However, in this Example 9.4 g of
 wet oxycodone HCl (0.02 moles; 0.13% by weight 14-hy
 droxycodeinone (14-OHC) impurity) was mixed with about
 34.6 g of H2O and about 27.4 g of 6 wt.% SO/HO solution.
 The mixture was heated to about 50° C. Next, the pH was 35
 adjusted to about 7 using ammonium hydroxide.
   The resulting mixture was allowed to react for either 1 hour
 or 5 hours. At the end of the desired reaction time, the solution
 was adjusted to a pH of 8.8-9.8 with about 2.0 g of concen
 trated ammonium hydroxide and stirred for about 30 minutes. 40
 The solids were filtered and washed with about 28.0 g of H2O
 and dried. The 14-hydroxycodeinone (14-OHC) content in
 the resulting oxycodone base was measured, as was the
 14-hydroxycodeinone (14-OHC) content in the oxycodone
 HCl salt formed according to the method described in the 45
 preceding example. The results and reaction conditions in the
 various trials are illustrated in Table 3.
                                           TABLE 3
                                                  Molar
                                Concentration    Ratio of     Initial         Final 14-OHC content

                                (g H2Operg        SO2 to      14-OHC         Oxycodone Oxycodone
        Temperature Time         Oxycodone      Oxycodone content              base          HCI
  Trial    (° C.)    (hr.) pH       HCI)           HCI    (% by wt.)         (% by wt.)   (% by wt.)
   3         50       1     7        8.2          12:1         O.13            None          None
                                                                              detected     detected
   4         50       5     7        8.2          12:1         O.13           OOOOOS        O.OOOS



                           Example 2C                                   60

   This Example was performed according to the process
 described in Example 2A. However, in this Example 9.1 g of
 wet oxycodone HCl (0.02 moles; 0.13-0.14% by weight 65
 14-hydroxycodeinone (14-OHC) impurity) was mixed with
 about 7.0 g of HO and about 52.8g of 6 wt.% SO/HO
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 23 of 25 PageID #:31542


                                                            US 8,871 779 B2
                                33                                                                    34
 Solution. The mixture was heated to either 10° C. or 50° C.
 Next, the pH was adjusted to 7 using ammonium hydroxide.
   The resulting mixture was allowed to react for either 1 hour
 or 5 hours. At the end of the desired reaction time, the solution
 was adjusted to a pH of 8.8-9.8 with about 2.0-2.5 g of 5
 concentrated ammonium hydroxide and stirred for about 30
 minutes. The solids were filtered and washed with about 28.0
 g of HO and dried. The 14-hydroxycodeinone (14-OHC)
 content in the resulting oxycodone base was measured, as was           10
 the 14-hydroxycodeinone (14-OHC) content in the oxyc
 odone HCl salt formed by the method described in the pre
 ceding example. The results and reaction conditions in the
 various trials are illustrated in Table 4.
                                            TABLE 4

                                                  Molar
                                Concentration    Ratio of     Initial        Final 14-OHC content


                                (g H2Operg        SO2 to   14-OHC Oxycodone Oxycodone
        Temperature Time         Oxycodone      Oxycodone content      base        HCI
  Trial    (° C.)    (hr.) pH       HCI)           HCI    (% by wt.) (% by wt.) (% by wt.)

   5        50        1     7        8.2          2.4:1        O.13           None        O.OOO6
                                                                             detected
   6        50        5     7        8.2          2.4:1        O.13          O.OOO15      OOOO4
   7        10        5     7        8.2          2.4:1        O.14          O.OO1       Not tested




                           Example 2D
   This Example was performed according to the process
 described in Example 2A. However, in this Example 9.52g of
 wet oxycodone HCl (0.02 moles; 0.13% by weight 14-hy
 droxycodeinone (14-OHC) impurity) was mixed with about
 72.24 g of HO and about 27.76 g of 6 wt.% SO/HO
 solution. The mixture was heated to about 50° C. Next, the pH
 was adjusted to about 7 using ammonium hydroxide.
   The resulting mixture was allowed to react for either 1 hour
 or 5 hours. At the end of the desired reaction time, the solution
 was adjusted to a pH of 8.8-9.8 with about 2.0-2.5 g of
 concentrated ammonium hydroxide and stirred for about 30
 minutes. The solids were filtered and washed with about 28.0
 g of HO and dried. The 14-hydroxycodeinone (14-OHC)
 content in the resulting oxycodone base was measured, as was
 the 14-hydroxycodeinone (14-OHC) content in the oxyc
 odone HCl salt formed by the method described in the pre
 ceding example. The results and reaction conditions in the
 various trials are illustrated in Table 5.
                                            TABLE 5

                                                  Molar
                                Concentration    Ratio of     Initial        Final 14-OHC content

                                (g H2Operg        SO2 to   14-OHC Oxycodone Oxycodone
        Temperature Time         Oxycodone      Oxycodone content      base        HCI
  Trial    (° C.)    (hr.) pH       HCI)           HCI    (% by wt.) (% by wt.) (% by wt.)
   8        50        1     7        13.1         12:1         O.13           O.OOO2      O.OOO3
            50        5     7        13.1         12:1         O.13            None       OOOO4
                                                                             detected
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 24 of 25 PageID #:31543


                                                                 US 8,871,779 B2
                              35                                                                                     36
                           Example 2E                                                   Sulfuric acid was added as the pressure was decreased to
   This Example was performed according to the process                                  about 0.11 atm and the solution temperature was increased to
 described in Example 2A. However, in this Example 9.5g of                              about 50-55° C.
 wet oxycodone HCl (0.02 moles; 0.13-0.14% by weight                                         The solution was then cooled to about 30° C. and the
 14-hydroxycodeinone (14-OHC) impurity) was mixed with
 about 39.7 g of HO and about 55.6 g of 6 wt.% SO/HO                                    solution pH adjusted to about 8.5-10 with concentrated
 Solution. The mixture was heated to either 10° C. or 50° C.
 Next, the pH was adjusted to about 7 using ammonium                                    ammonium hydroxide. The solution was stirred for about 30
 hydroxide.                                                                       10    minutes and filtered. The solids were filtered and washed with
   The resulting mixture was allowed to react for either 1 hour                         about 2000 g of HO and dried. The 14-hydroxycodeinone
 or 5 hours. At the end of the desired reaction time, the solution
 was adjusted to a pH of 8.8-9.8 with about 2.0-2.5 g of                                (14-OHC) content in the resulting oxycodone base was mea
 concentrated ammonium hydroxide and stirred for about 30                               sured, as was the 14-hydroxycodeinone (14-OHC) content in
                                                                                  15
 minutes. The solids were filtered and washed with about 30.6                           the oxycodone HCl salt formed by the method described in
 g of HO and dried. The 14-hydroxycodeinone (14-OHC)                                    the preceding example. The results and reaction conditions
 content in the resulting oxycodone base was measured, as was
 the 14-hydroxycodeinone (14-OHC) content in the oxyc                                   are illustrated in Table 7.
 odone HCl salt formed by the method described in the pre                         2O
 ceding example. The results and reaction conditions in the
 various trials are illustrated in Table 6.
                                           TABLE 6
                                                       Molar
                                Concentration         Ratio of        Initial              Final 14-OHC content

                                (g H2Operg            SO2 to          14-OHC           Oxycodone Oxycodone
        Temperature Time         Oxycodone       Oxycodone content                       base                HCI
  Trial    (° C.)    (hr.) pH       HCI)            HCI    (% by wt.)                  (% by wt.)         (% by wt.)
   10       50        1     7       12.3               2.4:1           O.13               None             OOOO4
                                                                                        detected
   11       50        5     7       12.3               2.4:1           O.13               None             OOOO4
                                                                                        detected
   12       10        5     7       12.3               2.4:1           O.13              O.OOO8           Not tested



                           Example 2F
   To a 22 L, 3 neck round bottom flask equipped with a
 mechanical stirrer, N inlet, and thermocouple for tempera
                                                                                                            TABLE 7
                                                                                                                    Molar
                                                                                              Concentration        Ratio of       Initial    Final 14-OHC content

                                                                                              (g H2Operg           SO to         14-OHC     Oxycodone    Oxycodone
                                                      Temperature Time                         Oxycodone         Oxycodone content            base          HCI
                                                Trial    (° C.)   (hr.) pH                        HCI)              HCI    (% by wt.)       (% by wt.)   (% by wt.)
                                                 13              40           5        7            6.6                18:1        O.13      O.OOO1       O.OOOS



 ture control was added 1840 g of wet oxycodone HCl (4.27                                                                     Example 2G
 moles, 0.13% by weight 14-hydroxycodeinone (14-OHC)                                         To a 50 ml, 3 neck round bottom flask equipped with a
 impurity). Next, with mixing 2706 g of H2O and 7717g of 6.4 55 mechanical stirrer, N inlet, and thermocouple for tempera
 wt.% SO/HO solution was added. The resulting mixture                                   ture control was added 3.33 g of oxycodone HCl (0.0095
 was heated to about 40°C. and the solution pH was adjusted                             moles; 0.2% by weight 14-hydroxycodeinone (14-OHC)
 to about 7 using concentrated ammonium hydroxide. The                                  impurity). Next, with mixing 33.3 g of H2O and 0.83 g of
 mixture was stirred for about 5 hours.                                                 sodium bisulfite was added. The resulting mixture was heated
                                                                                  60    to about 30° C. and the solution pH was adjusted to about 7
   After about 5 hours, the solution was adjusted to a pH of                            with ammoniumhydroxide. The mixture was stirred for about
                                                                                        15 hours. The pH of the mixture was then adjusted to about
 about 1.7 with the addition of 293.0 g concentrated sulfuric                           8.8-9.8 with concentrated ammonium hydroxide and stirred
 acid (96-98%). The pressure was slowly reduced to about                                for about 60 minutes. The precipitated oxycodone base was
 0.26 atm to facilitate the distillation/removal of unreacted
                                                                                  65    then filtered from the mother liquor, washed with about 10.0
                                                                                        g of HO, and dried. The 14-hydroxycodeinone (14-OHC)
 SO. As the distillation progressed, 23.4 g of concentrated                             content in the resulting oxycodone base was measured, as was
Case: 1:14-cv-10150 Document #: 581-48 Filed: 04/29/20 Page 25 of 25 PageID #:31544


                                                            US 8,871,779 B2
                            37                                                                              38
 the 14-hydroxycodeinone (14-OHC) content in the oxyc
 odone HCl salt formed by the method described in the pre
 ceding example. The results and reaction conditions in the
 various trials are illustrated in Table 8.
                                           TABLE 8
                                                  Molar
                                Concentration    Ratio of     Initial        Final 14-OHC content

                                (g H2Operg        SO, to   14-OHC Oxycodone Oxycodone
        Temperature Time         Oxycodone      Oxycodone content      base        HCI
  Trial    (° C.)    (hr.) pH       HCI)           HCI    (% by wt.) (% by wt.) (% by wt.)
   14       30        15    7        10           O.84:1       O.2           O.OOO4       OOOO4


                                                                        15
                           EXAMPLE 3                                           4. A hydrochloride Salt of a morphinan-6-one compound
                                                                             corresponding to Formula (2):
   In this Example, an oxymorphone HCl sample was treated
 with a sulfur-containing compound according to the pro
 cesses described herein.                                                                                                            (2)
    To a 250 ml, 3 neck round bottom flask equipped with a
 mechanical stirrer, N inlet, and thermocouple for tempera
 ture control was added 150g HO and 15 goxymorphone HC1
 sample (0.044 moles; 0.3-0.5% by weight 14-hydroxymor
 phinone (14-OHM) impurity). Next, 7.5g of sodium bisulfite             25
 (NaHSO) was added. The pH was then adjusted to about 7
 with concentrated ammonium hydroxide, and the resulting
 mixture was stirred at 23°C. for about 16 hours.
   After about 16 hours, the pH was adjusted to about 8.8-9.8
 with ammonium hydroxide and the Solution was cooled to                 30
 about 20°C. The precipitated oxymorphone base was filtered,
 washed with water (about 45 g), and dried for 4 hours at 65°
 C.                                                                            comprising less than 0.001% measured by HPLC of an
    The oxymorphone base sample was analyzed using the                           C.B-unsaturated ketone compound corresponding to
 methods described above, and the sample contained no                   35       Formula (3):
 detectable amount of 14-hydroxymorphinone or 14-hydroxy
 codeinone. This experiment was repeated using a 6 wt.%
 SO/HO solution in place of sodium bisulfite and similar                                                                             (3)
 results were obtained.
                                                                        40
                           EXAMPLE 4

    In this Example, oxycodone base was treated with a thiol
 according to the processes described herein.
    To a 25 ml, 3 neck round bottom flask equipped with a               45
 mechanical stirrer, N inlet, and thermocouple for tempera
 ture control was added 3.0 g oxycodone base (0.01 motes:
 0.3-0.5% by weight 14-hydroxycodeinone (14-OHC) impu
 rity). Next, 18 g of chloroform was added, and the mixture
 was stirred at 70° C. until the oxycodone base was dissolved.          50
                                                                               wherein the morphinan-6-one compound is oxymorphone
 After the mixture was substantially homogenous, 1.5 g of
 benzenethiol was added to the mixture with stirring.                             and wherein X is —N(R7)—:
    After about 16 hours, a sample was analyzed using the                      RandR are hydrogen;
 methods described in the preceding examples. HPLC area                        R is hydroxy:
 percent analysis indicated a 14-hydroxycodeinone level of              55     Ro is hydrogen;
 less than about 0.0022%.                                                      Ra is hydroxy; and
    What is claimed is:                                                        R, is methyl.
   1. A hydrochloride Salt of oxymorphone comprising less                      5. The hydrochloride salt of claim 4 comprising less than
 than 0.001% of 14-hydroxymorphinone.                                        0.0005% of 14-hydroxymorphinone.
   2. The hydrochloride salt of claim 1 comprising less than            60
                                                                               6. A pharmaceutical formulation comprising the oxymor
 0.0005% of 14-hydroxymorphinone.                                            phone hydrochloride according to claim 4.
   3. A pharmaceutical acceptable form comprising the oxy
 morphone hydrochloride according to claim 1.                                                       k   k   k    k   k
